     Case 1:19-cv-02501-VM Document 7 Filed 06/10/20 Page 1 of 31




              INTHEUN
                    ITEDSTATESDISTR
                                  ICTCOURT
            FORTHESOUTHERNDISTR
                              ICT OFNEWYORK
—————————————————––––––––x
                                         C
                                         aseN
                                            o.19-
                                                2501
UN
 ITEDSTATESOFAMER
                ICA
                                         JURYTR
                                              IALDEMANDED
e
xre
  l.[UNDERSEAL
             ],

                     P
                     lain
                        ti
                         ffs
                           ,

    v
    s.

[UNDERSEAL
         ],

                     D
                     efe
                       nda
                         nt.
                                         FIRSTAMENDEDCOMPLA   INT
                                         FORV IOLAT IONS OFTHE
                                         FEDERALFALSECLA   IMS ACT
                                                                 ,31
                                         U
                                         .S.C.§3729
                                                  ,ETSEQ .




                                         UNDERSEAL
                                         Pu
                                          rsuan
                                              tto31U
                                                   .S.C
                                                      .§3730
                                                           (b)
                                                             (2)



—————————————————––––––––x
     Case 1:19-cv-02501-VM Document 7 Filed 06/10/20 Page 2 of 31




              INTHEUN
                    ITEDSTATESD
                              ISTRICTCOURT
            FORTHESOUTHERNDISTR
                              ICT OFNEWYORK
—————————————————––––––––x
                                         C
                                         aseN
                                            o.19-
                                                2501
UN
 ITEDSTATESOFAMER
                ICA
                                         JURYTR
                                              IALDEMANDED
e
xre
  l.SWCHALLENGER,LLC
                   ,

                     P
                     lain
                        ti
                         ffs
                           ,
    v
    s.

EV
 ICOREHEALTHCAREMS
                 I,LLC
                     ,

                     D
                     efe
                       nda
                         nt.

                                         FIRSTAMENDEDCOMPLA   INT
                                         FORV IOLAT IONS OFTHE
                                         FEDERALFALSECLA   IMS ACT
                                                                 ,31
                                         U
                                         .S.C.§3729
                                                  ,ETSEQ .




                                         UNDERSEAL
                                         Pu
                                          rsuan
                                              tto31U
                                                   .S.C
                                                      .§3730
                                                           (b)
                                                             (2)



—————————————————––––––––x
       Case 1:19-cv-02501-VM Document 7 Filed 06/10/20 Page 3 of 31




                          TABLE OFCONTENTS




I
.    SUMMARYOFFACTUALALLEGAT
                           IONS.
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               .1

I
I.   JUR
       ISD
         ICT
           IONANDVENUE.
                      ..
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  .8

I
II
 .   PART
        IES.
           ..
            ..
             ..
              ..
               ..
                ..
                 ..
                  ..
                   ..
                    ..
                     ..
                      ..
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      ..
                                                                       ..
                                                                        ..9

     A
     .     P
           lain
              ti
               ffs.
                  ..
                   ..
                    ..
                     ..
                      ..
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      ..
                                                                       ..
                                                                        ..
                                                                         ..
                                                                          ..9

     B
     .     D
           efe
             nda
               nte
                 viCo
                    re.
                      ..
                       .
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     .
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    .
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    .10

IV
 .   LEGALANDREGULATORYFRAMEWORK.
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              .12

     A
     .     T
           heF
             als
               eCl
                 aim
                   sAc
                     t..
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..12

     B
     .     M
           edi
             car
               eAdv
                  ant
                    age.
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      .
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     13

V
.    EV
      ICORE
          ’SFRAUDULENTCONDUCT.
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               .14

     A
     .     B
           ackgr
               oundoneviCo
                         re’
                           sO pera
                                 tion
                                    sa ndPar
                                           tic
                                             ipat
                                                ioninG overnment
           H
           eal
             thca
                reProg
                     rams..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      ..
                                                                       .14

     B
     .     e
           viCo
              re’
                sSc
                  hem
                    e–I
                      nDe
                        ta
                         il.
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          .
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..15

           1
           .    P
                rop
                  erP
                    rio
                      rAu
                        tho
                          riz
                            ationA
                                 ppr
                                   ova
                                     lsa
                                       ndD
                                         eni
                                           als
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              .15

           2
           .    D
                ire
                  ct
                   ive
                     sto M
                         anu
                           al
                            lyAu
                               to-A
                                  ppr
                                    ove
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..17

           3
           .    Co
                 reP
                   atha
                      ndIm
                         ageO
                            ne.
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             .
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  .19

     C
     .     e
           viCo
              re’
                sAt
                  temp
                     tsto Wh
                           itew
                              ashi
                                 tsA
                                   uto
                                     -App
                                        rov
                                          alS
                                            chem
                                               es.
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              .21

     D
     .     e
           viCore
                ’sFr
                   audu
                      len
                        tSchemeCausedtheSubmissionofF a
                                                      lseClaimsand
           L
           osstotheF
                   eder
                      alT
                        rea
                          sury.
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ...
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      .22

COUNTIVIOLATIONOFTHEFEDERALFALSECLA       IMSACT  ,31U .S.C
                                                          .§
    3729
       (A)
         (1)
           (A).
              ..
               ..
                ..
                 ..
                  ..
                   ..
                    ..
                     ..
                      ..
                       ..
                        ..
                         .
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..23

COUNTI
     IV IOLATIONOFFEDERALFALSECLA       IMSACT ,31U .S
                                                     .C.§
    3729
       (A)(1
           )(B)
              ..
               ..
                ..
                 ..
                  ..
                   ..
                    ..
                     ..
                      ..
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              .
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             .
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      ..24

COUNTI
     IIVIOLATIONOFFEDERALFALSECLA      IMSACT  ,31U .S.C
                                                       .§
    3729
       (A)
         (1)
           (G).
              ..
               ..
                ..
                 ..
                  ..
                   ..
                    ..
                     ..
                      ..
                       ..
                        ..
                         .
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..26




                                   -i-
      Case 1:19-cv-02501-VM Document 7 Filed 06/10/20 Page 4 of 31




    P
    lain
       ti
        ff,SW Ch
               al
                leng
                   er, LLC(
                          “SW Ch
                               al
                                leng
                                   er”
                                     ),onb
                                         eha
                                           lfo
                                             fth
                                               e Un
                                                  ite
                                                    dSt
                                                      ate
                                                        sof

Am
 eri
   ca(
     the“U
         nit
           edS
             tat
               es”
                 ),b
                   ring
                      sth
                        isa
                          ctionpu
                                rsu
                                  ant
                                    toth
                                       eQu
                                         iTamp
                                             rov
                                               is
                                                ion
                                                  sof
                                                    theF
                                                       ede
                                                         ral

C
ivi
  lFa
    lseC
       laim
          sAc
            t,31U
                .S.C
                   .§§ 3729
                          ,ets
                             eq.
                               ,asam
                                   end
                                     ed(
                                       the“F
                                           als
                                             eCl
                                               aim
                                                 sAc
                                                   t”)
                                                     ,ag
                                                       ain
                                                         st

e
viCo
   reH
     eal
       thc
         areMSI
              ,LLC(
                  “ev
                    iCo
                      re”
                        ).I
                          nsuppo
                               rtth
                                  ere
                                    of,SWCh
                                          al
                                           len
                                             gera
                                                lleg
                                                   esa
                                                     sfo
                                                       llow
                                                          s:


I
.   SUMMARYOFFACTUALALLEGAT
                          IONS

    1
    .    T
         hisi
            sana
               ct
                iontor
                     ecov
                        erd
                          amag
                             esa
                               ndc
                                 ivi
                                   lpe
                                     nal
                                       tie
                                         sonb
                                            eha
                                              lfo
                                                fth
                                                  eUn
                                                    ite
                                                      d

S
tat
  esa
    ri
     singf
         romf
            als
              eand
                 /orf
                    raudu
                        len
                          tre
                            cor
                              ds,s
                                 ta
                                  tem
                                    ent
                                      sandc
                                          laim
                                             sma
                                               de,u
                                                  sedo
                                                     rpr
                                                       ese
                                                         nte
                                                           d

a
nd/o
   rca
     use
       dtob
          ema
            de,u
               sedo
                  rpr
                    ese
                      nte
                        dbyD
                           efe
                             nda
                               nta
                                 nd/o
                                    rit
                                      sag
                                        ent
                                          soremp
                                               loy
                                                 eesund
                                                      er

th
 eFe
   der
     alF
       als
         eCl
           aim
             sAc
               t.

    2
    .    U
         nde
           r th
              eMe
                dic
                  areP
                     artCP
                         rog
                           ram
                             ,know
                                 nasM
                                    edi
                                      car
                                        eAdv
                                           ant
                                             age
                                               ,th
                                                 efe
                                                   der
                                                     al

a
gen
  cyth
     ata
       dmin
          is
           ter
             sth
               eMe
                 dic
                   arep
                      rog
                        ram— th
                              eCe
                                nte
                                  rsf
                                    orM
                                      edi
                                        car
                                          eand M
                                               edi
                                                 caidS
                                                     erv
                                                       ice
                                                         s

(
“CMS
   ”)— c
       ont
         rac
           tsw
             ith p
                 riv
                   ateh
                      eal
                        th-
                          insu
                             ran
                               cec
                                 omp
                                   ani
                                     es(
                                       known a
                                             sma
                                               nag
                                                 edc
                                                   are

o
rga
  niz
    ation
        s(“MCO
             s”)
               ),su
                  cha
                    sWe
                      llC
                        areH
                           eal
                             thP
                               lan
                                 s,I
                                   nc.(
                                      “We
                                        llC
                                          are
                                            ”),P
                                               asspo
                                                   rt
                                                    ,Blu
                                                       eCr
                                                         oss

B
lueShi
     eld(
        “BCBS
            ”),th
                eHe
                  al
                   thC
                     areS
                        erv
                          iceCo
                              rpo
                                rat
                                  ion(
                                     “HCSC
                                         ”),H
                                            eal
                                              thA
                                                ll
                                                 ian
                                                   ceM
                                                     edi
                                                       cal

P
lan(
   “HAMP
       ”),a
          nd Mod
               aHe
                 al
                  th,th
                      atop
                         era
                           teh
                             eal
                               th-
                                 insu
                                    ran
                                      cep
                                        lan
                                          s(know
                                               nas“M
                                                   edi
                                                     car
                                                       e

A
dva
  ntag
     ePl
       ans
         ”)th
            atcov
                erM
                  edi
                    car
                      ebe
                        nef
                          ic
                           iar
                             ies.I
                                 nsum
                                    ,Me
                                      dic
                                        are Adv
                                              ant
                                                ageP
                                                   lan
                                                     sar
                                                       ea

ty
 peo
   fMe
     dic
       areh
          eal
            thp
              lano
                 ffe
                   redbyap
                         riv
                           atecomp
                                 any
                                   tha
                                     tcon
                                        tra
                                          ctsw
                                             ith M
                                                 edi
                                                   car
                                                     etop
                                                        rov
                                                          ide

a
llo
  fab
    ene
      fic
        iary
           ’sP
             artA(
                 Hosp
                    ita
                      lIn
                        sur
                          anc
                            e) andP
                                  artB
                                     (Me
                                       dic
                                         alI
                                           nsu
                                             ran
                                               ce)b
                                                  ene
                                                    fi
                                                     ts
                                                      .

    3
    .    I
         nadm
            ini
              ste
                ring g
                     ove
                       rnm
                         ent
                           -fund
                               edM
                                 edi
                                   car
                                     eAdv
                                        ant
                                          ageP
                                             lan
                                               s, MCO
                                                    sar
                                                      e

r
equ
  ire
    dtop
       erf
         ormc
            ert
              ainf
                 unc
                   tion
                      sass
                         etf
                           orthinth
                                  eirc
                                     ont
                                       rac
                                         tua
                                           lag
                                             reem
                                                ent
                                                  swi
                                                    thCMS,

in
 clud
    ingtho
         ser
           ela
             tedtop
                  rio
                    rau
                      tho
                        riz
                          ationa
                               ndu
                                 ti
                                  liz
                                    at
                                     ionm
                                        ana
                                          gem
                                            entandp
                                                  aym
                                                    entp
                                                       roc
                                                         ess
                                                           ing

f
orou
   tpa
     tie
       nta
         ndhom
             ehe
               al
                ths
                  erv
                    ice
                      s.




                                  -1-
      Case 1:19-cv-02501-VM Document 7 Filed 06/10/20 Page 5 of 31




    4
    .      CMSp
              aysMCO
                   s ac
                      api
                        tat
                          ed(
                            pere
                               nro
                                 lle
                                   e)amoun
                                         ttop
                                            rov
                                              idea
                                                 llP
                                                   art Aa
                                                        ndB

b
ene
  fi
   ts
    .Ina
       ddi
         tion
            ,CMSm
                ake
                  sas
                    epa
                      rat
                        epaym
                            entto MCO
                                    sfo
                                      rpr
                                        ovid
                                           ingp
                                              res
                                                crip
                                                   tiond
                                                       rug

b
ene
  fi
   tsund
       erM
         edi
           car
             ePa
               rtD
                 .Paym
                     ent
                       stoMCO
                            sar
                              ead
                                jus
                                  tedf
                                     ore
                                       nro
                                         lle
                                           es’h
                                              eal
                                                ths
                                                  ta
                                                   tusa
                                                      nd

o
the
  rfa
    cto
      rs
       .

    5
    .      MCO
             sth
               en sh
                   are
                     tho
                       sep
                         aym
                           ent
                             swi
                               thth
                                  eirsub
                                       -con
                                          tra
                                            cto
                                              rsa
                                                ndc
                                                  ont
                                                    rac
                                                      tedm
                                                         edi
                                                           cal

p
rov
  ide
    rs
     .

    6
    .      CMS m
               ayt
                 erm
                   ina
                     tea
                       n MCO
                           ’sM
                             edi
                               car
                                 eAdv
                                    ant
                                      agec
                                         ont
                                           rac
                                             tfo
                                               r,amongo
                                                      the
                                                        r

th
 ing
   s,th
      e MCOc
           arry
              ingou
                  tit
                    scon
                       tra
                         ctw
                           ith CMSina m
                                      ann
                                        erth
                                           ati
                                             sin
                                               con
                                                 sis
                                                   ten
                                                     twi
                                                       thth
                                                          e

e
ffe
  ctiv
     eande
         ff
          ic
           ien
             timp
                lem
                  ent
                    ationo
                         fth
                           eMe
                             dic
                               areA
                                  dva
                                    ntag
                                       epr
                                         ogr
                                           am,a
                                              ndi
                                                fth
                                                  eMCO

c
omm
  it
   sorp
      art
        icip
           ate
             sinf
                raudu
                    len
                      tora
                         bus
                           ivea
                              ct
                               ivi
                                 tie
                                   saf
                                     fec
                                       tingth
                                            e M
                                              edi
                                                car
                                                  epr
                                                    ogr
                                                      am

in
 clud
    ing
      thesubm
            iss
              iono
                 ffr
                   audu
                      len
                        tda
                          ta
                           .42CFR§422
                                    .504(
                                        h)(
                                          1);42CFR§422
                                                     .510
                                                        (a)
                                                          (4)
                                                            (i
                                                             ).

    7
    .      A
           llc
             ont
               rac
                 tsb
                   etw
                     een CMSa
                            nd MCO
                                 ssp
                                   eci
                                     fyth
                                        ata
                                          nysub
                                              con
                                                tra
                                                  cto
                                                    rwhoi
                                                        s

d
eleg
   ate
     dpa
       rto
         fth
           e MCO
               ’sf
                 unc
                   tion
                      smu
                        stc
                          omp
                            lyw
                              itha
                                 lla
                                   ppl
                                     ica
                                       bleM
                                          edi
                                            car
                                              elaw
                                                 s,r
                                                   egu
                                                     la
                                                      tion
                                                         s,

a
ndCMSin
      str
        uct
          ion
            s.4
              2CFR§422
                     .504
                        (i
                         )(4
                           )(v
                             ).

    8
    .      CMSf
              urth
                 err
                   equ
                     ire
                       sth
                         at MCOe
                               xec
                                 utiv
                                    esc
                                      ert
                                        ifyth
                                            atth
                                               epa
                                                 tie
                                                   ntd
                                                     atath
                                                         atth
                                                            ey

subm
   ittoCMSi
          str
            ueanda
                 ccu
                   rat
                     e.CMSr
                          equ
                            ire
                              sth
                                eses
                                   ign
                                     edc
                                       ert
                                         if
                                          ica
                                            tion
                                               sasac
                                                   ond
                                                     it
                                                      iono
                                                         f

p
aym
  ent
    .Ifasub
          con
            tra
              cto
                rge
                  ner
                    ate
                      sth
                        eda
                          ta
                           ,th
                             esub
                                con
                                  tra
                                    cto
                                      ral
                                        so mu
                                            stc
                                              ert
                                                ifyth
                                                    ati
                                                      tsp
                                                        at
                                                         ien
                                                           t

d
atai
   str
     uea
       nda
         ccu
           rat
             e.42CFR§422
                       .504(
                           l)
                            (3)
                              .

    9
    .      D
           efe
             nda
               nt e
                  viCo
                     rei
                       s pu
                          rpo
                            rte
                              dly inth
                                     e bu
                                        sin
                                          esso
                                             fpr
                                               ovid
                                                  ing u
                                                      ti
                                                       li
                                                        zat
                                                          ion

m
anag
   eme
     nts
       erv
         ice
           sfo
             rMe
               dic
                 areA
                    dva
                      ntag
                         ePl
                           ansf
                              orou
                                 tpa
                                   tie
                                     nta
                                       ndhom
                                           ehe
                                             al
                                              ths
                                                erv
                                                  ice
                                                    s.

D
efe
  nda
    nte
      viCo
         rec
           ont
             rac
               tsw
                 ith MCO
                       stop
                          rov
                            ideu
                               ti
                                liz
                                  ation m
                                        ana
                                          gem
                                            ents
                                               erv
                                                 ice
                                                   sandr
                                                       evi
                                                         ew

p
rio
  rau
    tho
      riz
        ationr
             equ
               est
                 s.




                                  -2-
        Case 1:19-cv-02501-VM Document 7 Filed 06/10/20 Page 6 of 31




    10
     .     U
           ti
            liz
              ationm
                   ana
                     gem
                       enti
                          sac
                            ore MCOf
                                   unc
                                     tioninth
                                            eadm
                                               ini
                                                 str
                                                   at
                                                    iono
                                                       fMed
                                                          ica
                                                            re

A
dva
  ntag
     epl
       ans
         ,ma
           kinge
               viCo
                  resub
                      jec
                        tto M
                            edi
                              car
                                eAdv
                                   ant
                                     ager
                                        equ
                                          irem
                                             ent
                                               sasa
                                                  rt
                                                   icu
                                                     la
                                                      tedin

M
edi
  car
    eAdv
       ant
         ager
            egu
              la
               tion
                  sandr
                      ela
                        tedg
                           uid
                             anc
                               e.S
                                 ee,e
                                    .g
                                     .,M
                                       edi
                                         car
                                           eMa
                                             nag
                                               edC
                                                 are

M
anu
  alCh
     apt
       er11- M
             edi
               car
                 eAdv
                    ant
                      ageA
                         ppl
                           ica
                             tionP
                                 roc
                                   edu
                                     resa
                                        ndCon
                                            tra
                                              ctR
                                                equ
                                                  irem
                                                     ent
                                                       s

100
  .5–A
     dmin
        is
         tra
           tiv
             eCon
                tra
                  ct
                   ingR
                      equ
                        irem
                           ent
                             s,a
                               vai
                                 lab
                                   lea
                                     t

h
ttp
  s:
   //www
       .cm
         s.g
           ov/R
              egu
                la
                 tion
                    s-a
                      nd-G
                         uid
                           anc
                             e/G
                               uid
                                 anc
                                   e/M
                                     anu
                                       als
                                         /dow
                                            nlo
                                              ads
                                                /mc
                                                  86c
                                                    11.pd
                                                        f

(
“CMS...v
       iew
         [s]c
            ont
              rac
                tsf
                  or...u
                       ti
                        liz
                          ationm
                               ana
                                 gem
                                   ent...tob
                                           eadm
                                              ini
                                                str
                                                  at
                                                   ivec
                                                      ont
                                                        rac
                                                          ts

sub
  jec
    tto MAr
          equ
            irem
               ent
                 sasa
                    rt
                     icu
                       la
                        tedinth
                              e MAr
                                  egu
                                    la
                                     tiona
                                         ndr
                                           ela
                                             tedg
                                                uid
                                                  anc
                                                    e.”
                                                      ).A
                                                        s

su
 ch,e
    viCo
       reh
         asag
            ree
              dtoc
                 omp
                   lyw
                     itha
                        lla
                          ppl
                            ica
                              bleM
                                 edi
                                   car
                                     elaw
                                        s,r
                                          egu
                                            la
                                             tion
                                                s,a
                                                  ndCMS

in
 str
   uct
     ion
       s.I
         d.

    11
     .     O
           neo
             fth
               epr
                 ima
                   ryr
                     eason
                         sth
                           at MCO
                                scon
                                   tra
                                     ctw
                                       ithth
                                           ird
                                             -pa
                                               rt
                                                iesl
                                                   ikee
                                                      viCo
                                                         reto

p
erf
  ormth
      eseG
         ove
           rnm
             ent-
                mand
                   ate
                     dfun
                        ction
                            sistoe
                                 nsu
                                   reth
                                      atth
                                         e MCOh
                                              asinp
                                                  lac
                                                    epr
                                                      oce
                                                        dur
                                                          es

a
ndsy
   stem
      stod
         ete
           rmin
              ewh
                eth
                  erap
                     art
                       icu
                         larm
                            edi
                              calp
                                 roc
                                   edu
                                     rei
                                       sre
                                         imbu
                                            rsa
                                              bleund
                                                   erM
                                                     edi
                                                       car
                                                         e

A
dva
  ntag
     e.S
       ee42U
           .S.C
              .§1395y
                    (a)
                      (1)(
                         “No
                           twi
                             ths
                               tand
                                  inga
                                     nyo
                                       the
                                         rpr
                                           ovi
                                             siono
                                                 fth
                                                   issub
                                                       cha
                                                         pte
                                                           r,

nop
  aym
    entm
       ayb
         ema
           deund
               erp
                 artAo
                     rpa
                       rtBfo
                           ranye
                               xpe
                                 nse
                                   sin
                                     cur
                                       redf
                                          ori
                                            tem
                                              sors
                                                 erv
                                                   ice
                                                     s.

..w
  hic
    h...a
        reno
           tre
             ason
                abl
                  eandn
                      ece
                        ssa
                          ryf
                            orth
                               edi
                                 agno
                                    siso
                                       rtr
                                         eatm
                                            ento
                                               fil
                                                 lne
                                                   sso
                                                     rin
                                                       juryo
                                                           r

toimp
    rov
      eth
        efun
           ct
            ion
              ingo
                 fam
                   alf
                     orm
                       edbodym
                             emb
                               er”
                                 ).

    12
     .     T
           hee
             nti
               repu
                  rpo
                    seo
                      fth
                        isc
                          ont
                            rac
                              tua
                                lar
                                  rang
                                     eme
                                       nt,w
                                          her
                                            ebye
                                               viCo
                                                  rep
                                                    rov
                                                      ide
                                                        ssub-

c
ont
  rac
    tedm
       edi
         calr
            evi
              ews
                erv
                  ice
                    sto MCO
                          sfo
                            rth
                              ebe
                                nef
                                  ito
                                    fCMS,i
                                         stoe
                                            nsu
                                              reth
                                                 ata
                                                   ppr
                                                     opr
                                                       ia
                                                        te

r
evi
  ewp
    roc
      edu
        resa
           reinp
               lac
                 eanda
                     ctu
                       al
                        lyf
                          ollow
                              edsoa
                                  stor
                                     edu
                                       cew
                                         ast
                                           e,f
                                             raud
                                                ,anda
                                                    bus
                                                      ewi
                                                        thin

M
edi
  car
    eAdv
       ant
         age,a
             ndthu
                 stoe
                    nsu
                      reth
                         atm
                           edi
                             calp
                                roc
                                  edu
                                    resw
                                       hic
                                         har
                                           eno
                                             tre
                                               imbu
                                                  rsa
                                                    blea
                                                       re

d
eni
  ed.




                                    -3-
      Case 1:19-cv-02501-VM Document 7 Filed 06/10/20 Page 7 of 31




    13
     .   D
         efe
           nda
             nte
               viCo
                  reknow
                       ing
                         lya
                           cce
                             pte
                               dsub
                                  con
                                    tra
                                      ctsf
                                         rom MCO
                                               stot
                                                  akeonth
                                                        e

r
espon
    sib
      il
       ity o
           fpr
             ovid
                ingCMS w
                       ith p
                           rio
                             rau
                               tho
                                 riz
                                   ation a
                                         nd u
                                            ti
                                             li
                                              zat
                                                ion m
                                                    ana
                                                      gem
                                                        entf
                                                           or

ou
 tpa
   tie
     nta
       ndhom
           ehe
             alths
                 erv
                   ice
                     spr
                       ovid
                          edpu
                             rsu
                               antto M
                                     edi
                                       car
                                         eAdv
                                            ant
                                              age
                                                .Assu
                                                    ch,e
                                                       viCo
                                                          re

w
asr
  equ
    ire
      dtotu
          rnth
             esam
                esqu
                   arec
                      orn
                        ersinth
                              eird
                                 eal
                                   ing
                                     swi
                                       th MCO
                                            sasi
                                               fth
                                                 eyw
                                                   ered
                                                      eal
                                                        ing

w
ithth
    eGov
       ernm
          enti
             tse
               lf
                .

    14
     .   I
         fev
           iCo
             reag
                ree
                  dtoc
                     ont
                       rac
                         tsw
                           ith MCO
                                 stop
                                    rov
                                      idec
                                         ert
                                           ainG
                                              ove
                                                rnm
                                                  ent
                                                    -mand
                                                        ate
                                                          d

s
erv
  ice
    s,th
       ene
         viCo
            re’
              sin
                ten
                  tion
                     alf
                       ai
                        lu
                         retop
                             rov
                               idesu
                                   chs
                                     erv
                                       ice
                                         s,o
                                           rev
                                             iCo
                                               re’
                                                 sus
                                                   eofa

r
eck
  les
    slyd
       esig
          nedsy
              stem
                 tha
                   tdidno
                        tpr
                          ovid
                             eth
                               eses
                                  erv
                                    ice
                                      sasc
                                         all
                                           edf
                                             orby
                                                the MCO
                                                      s’c
                                                        ont
                                                          rac
                                                            ts

w
ithth
    eGov
       ernm
          ent
            ,sub
               jec
                 tede
                    viCo
                       retol
                           iab
                             il
                              ityund
                                   erth
                                      eFa
                                        lseC
                                           laim
                                              sAc
                                                t.

    15
     .   I
         fev
           iCo
             ref
               ai
                ledtop
                     rov
                       ideu
                          ti
                           li
                            zat
                              ion m
                                  ana
                                    gem
                                      ents
                                         erv
                                           ice
                                             sand
                                                /orr
                                                   evi
                                                     ewp
                                                       rio
                                                         r

a
utho
   riz
     ationr
          equ
            est
              sasc
                 ont
                   rac
                     ted
                       -fo
                         r,a
                           nda
                             sar
                               esu
                                 lta
                                   n MCOa
                                        ppr
                                          ovedt
                                              rea
                                                tme
                                                  ntsth
                                                      atw
                                                        ere

no
 tre
   imbu
      rsa
        ble
          ,th
            atc
              ouldr
                  esu
                    ltinp
                        at
                         ien
                           tha
                             rma
                               ndc
                                 ostth
                                     eGov
                                        ernm
                                           entas
                                               ign
                                                 if
                                                  ica
                                                    ntamoun
                                                          t

o
fta
  xpay
     ermon
         ey.

    16
     .   E
         sse
           nti
             ally
                ,bye
                   nte
                     ringin
                          toth
                             esea
                                gre
                                  eme
                                    ntstop
                                         rov
                                           ides
                                              erv
                                                ice
                                                  sto MCO
                                                        s,

e
viCo
   reag
      ree
        dtof
           ulf
             il
              lth
                ero
                  leth
                     e MCOh
                          adine
                              nsu
                                ring m
                                     edi
                                       cal
                                         lyn
                                           ece
                                             ssa
                                               ryt
                                                 rea
                                                   tme
                                                     ntsw
                                                        ere

a
ppr
  ove
    dandnon
          -me
            dic
              allyn
                  ece
                    ssa
                      ryt
                        rea
                          tme
                            ntsw
                               ered
                                  eni
                                    ed und
                                         erM
                                           edi
                                             car
                                               eAdv
                                                  ant
                                                    age
                                                      .

    17
     .   A
         sre
           lev
             anth
                ere
                  ,ev
                    iCo
                      re’
                        scon
                           tra
                             ctsw
                                ith MCO
                                      s in
                                         clud
                                            eak
                                              eyt
                                                imingp
                                                     rov
                                                       is
                                                        ion

th
 atr
   equ
     ire
       sev
         iCo
           retoa
               ppr
                 ove
                   ,pa
                     rt
                      ial
                        lya
                          ppr
                            ove
                              ,ord
                                 enyinat
                                       ime
                                         lyf
                                           ash
                                             ione
                                                achr
                                                   equ
                                                     estf
                                                        or

p
rio
  rau
    tho
      riz
        ationtod
               eems
                  erv
                    ice
                      stoag
                          ive
                            nbe
                              nef
                                ic
                                 iarya
                                     sre
                                       imbu
                                          rsab
                                             le(
                                               eac
                                                 hre
                                                   que
                                                     sta
                                                       lso

r
efe
  rre
    dtoa
       sa“
         cas
           e”)
             .Inm
                anyin
                    sta
                      nce
                        s,th
                           etu
                             rna
                               roundt
                                    ime(
                                       “TAT
                                          ”)top
                                              roc
                                                essr
                                                   equ
                                                     est
                                                       sfo
                                                         r

p
rio
  rau
    tho
      riz
        ation
            sison
                ly24to48hou
                          rs
                           .Fa
                             ilu
                               reto m
                                    eetit
                                        spr
                                          esc
                                            rib
                                              edTAT w
                                                    il
                                                     lre
                                                       sul
                                                         tin

c
ont
  rac
    tua
      lpe
        nal
          tie
            sfo
              rev
                iCo
                  re.




                                  -4-
      Case 1:19-cv-02501-VM Document 7 Filed 06/10/20 Page 8 of 31




    18
     .   D
         efe
           nda
             nte
               viCo
                  re,how
                       eve
                         r,f
                           ail
                             edtoh
                                 iresu
                                     ff
                                      ici
                                        ents
                                           taf
                                             ftop
                                                rop
                                                  erlys
                                                      erv
                                                        icei
                                                           ts

MCOsub
     con
       tra
         ctsa
            nd m
               eetth
                   econ
                      tra
                        ctu
                          alt
                            imingr
                                 equ
                                   irem
                                      ent
                                        s.

    19
     .   R
         ath
           er,s
              inc
                eatl
                   eas
                     tNov
                        emb
                          er2016
                               ,ev
                                 iCo
                                   reh
                                     ase
                                       ngag
                                          edinf
                                              raudu
                                                  len
                                                    tac
                                                      tiv
                                                        it
                                                         ies

invo
   lving
       itsr
          olea
             sth
               ega
                 tek
                   eep
                     erf
                       ord
                         ete
                           rmin
                              ingw
                                 heth
                                    err
                                      equ
                                        est
                                          eds
                                            erv
                                              ice
                                                sar
                                                  eapp
                                                     rop
                                                       ria
                                                         tea
                                                           nd

r
eimbu
    rsa
      ble
        .Asd
           eta
             iledh
                 ere
                   in,th
                       roug
                          hind
                             epend
                                 ente
                                    ffo
                                      rtstok
                                           eepupw
                                                ithth
                                                    ehig
                                                       hvo
                                                         lum
                                                           eof

p
rio
  rau
    tho
      riz
        ationr
             equ
               est
                 sfo
                   rse
                     rvi
                       cesa
                          ndtoa
                              voidc
                                  ont
                                    rac
                                      tua
                                        lTATp
                                            ena
                                              lt
                                               ies
                                                 ,ev
                                                   iCo
                                                     rein
                                                        st
                                                         itu
                                                           ted

as
 chem
    esimp
        lyto“
            auto
               -app
                  rov
                    e”hund
                         red
                           sofc
                              ase
                                sonad
                                    ai
                                     lyb
                                       asi
                                         s,r
                                           efl
                                             exiv
                                                elyd
                                                   eem
                                                     ingtho
                                                          se

s
erv
  ice
    sasr
       eason
           abl
             eandn
                 ece
                   ssa
                     ry,e
                        venthoug
                               hth
                                 ereh
                                    adb
                                      eennoa
                                           ppr
                                             opr
                                               iat
                                                 eev
                                                   alu
                                                     at
                                                      iono
                                                         f

tho
  sec
    ase
      s,andinsom
               eca
                 ses
                   ,noa
                      ctu
                        alhum
                            anev
                               alu
                                 at
                                  iono
                                     ftho
                                        sec
                                          ase
                                            swh
                                              atso
                                                 eve
                                                   r.

    20
     .   T
         hus
           ,to m
               akeupf
                    ori
                      tsin
                         suf
                           fic
                             ien
                               tst
                                 aff
                                   ing
                                     ,ev
                                       iCo
                                         rea
                                           dop
                                             tedp
                                                roc
                                                  edu
                                                    resto

a
utom
   ati
     cal
       lya
         ppr
           over
              equ
                est
                  edm
                    edi
                      calp
                         roc
                           edu
                             resw
                                ithou
                                    tany m
                                         ean
                                           ing
                                             fulc
                                                lin
                                                  ica
                                                    lre
                                                      viewo
                                                          r

a
nyl
  imi
    tonth
        esc
          opeo
             fth
               epr
                 oce
                   dur
                     eorth
                         enumb
                             ero
                               fpr
                                 oce
                                   dur
                                     esa
                                       ppr
                                         ove
                                           d.I
                                             nlaym
                                                 an’
                                                   ste
                                                     rms
                                                       ,

f
orc
  ert
    ainc
       ase
         sev
           iCo
             rec
               rea
                 tedasw
                      ing
                        ingg
                           atep
                              rio
                                rau
                                  tho
                                    riz
                                      ationa
                                           ppr
                                             ova
                                               lpr
                                                 oce
                                                   ssth
                                                      at

a
ppr
  ove
    dany
       thinga
            ndev
               ery
                 thing
                     tha
                       tpa
                         sse
                           dbe
                             for
                               eit
                                 .Inth
                                     esec
                                        irc
                                          ums
                                            tan
                                              ces
                                                ,ev
                                                  iCo
                                                    rep
                                                      rov
                                                        ide
                                                          d

w
orth
   les
     sse
       rvi
         cesine
              xch
                ang
                  efo
                    rit
                      scon
                         tra
                           ctu
                             alp
                               aym
                                 enttof
                                      ulf
                                        il
                                         lan
                                           ece
                                             ssa
                                               ry G
                                                  ove
                                                    rnm
                                                      ent

f
unc
  tionth
       ath
         adb
           eenou
               tsou
                  rce
                    dto MCO
                          sandf
                              urth
                                 ersub
                                     con
                                       tra
                                         cte
                                           dtoe
                                              viCo
                                                 re.

    21
     .   D
         efe
           nda
             nte
               viCo
                  resp
                     eci
                       fic
                         al
                          ly d
                             ire
                               cte
                                 dit
                                   sme
                                     dic
                                       alp
                                         ersonn
                                              el
                                               ,in
                                                 ter
                                                   nal
                                                     lyc
                                                       al
                                                        led

“C
 lin
   ica
     lRe
       view
          ers
            ,”in
               clud
                  ingR
                     ela
                       tor
                         s,to“
                             auto
                                -app
                                   rov
                                     e”o
                                       r“a
                                         ppr
                                           ovea
                                              sre
                                                que
                                                  ste
                                                    d”s
                                                      erv
                                                        ice
                                                          sin

sp
 eci
   ficju
       ri
        sdi
          ction
              s,f
                orsp
                   eci
                     ficpopu
                           la
                            tion
                               s,a
                                 nd/o
                                    rund
                                       ersp
                                          eci
                                            fich
                                               eal
                                                 thc
                                                   arep
                                                      lan
                                                        s,b
                                                          efo
                                                            rea
                                                              nd

w
ithou
    tanyr
        evi
          ewo
            fth
              epr
                opr
                  ie
                   tyo
                     fth
                       ese
                         rvi
                           ces
                             .

    22
     .   T
         hes
           eau
             to-
               app
                 rov
                   edi
                     rec
                       tiv
                         es,a
                            sde
                              scr
                                ibe
                                  dbye
                                     viCo
                                        retoi
                                            tsr
                                              evi
                                                ewe
                                                  rs
                                                   ,in
                                                     clud
                                                        ed,

a
tva
  riou
     stim
        es,d
           ire
             ct
              ive
                stoC
                   lin
                     ica
                       lRe
                         view
                            ersto“
                                 auto
                                    -app
                                       rov
                                         e”c
                                           ert
                                             ainc
                                                ateg
                                                   ori
                                                     eso
                                                       fse
                                                         rvi
                                                           ces

w
ithou
    tanyr
        evi
          ew.




                                  -5-
      Case 1:19-cv-02501-VM Document 7 Filed 06/10/20 Page 9 of 31




    23
     .   R
         ela
           tor
             sha
               ved
                 ire
                   ctp
                     erson
                         alknow
                              ledg
                                 eofe
                                    viCo
                                       re’
                                         scondu
                                              cta
                                                sitr
                                                   ela
                                                     testoth
                                                           e

a
uto
  -app
     rov
       alo
         fphy
            sic
              alth
                 era
                   pyt
                     rea
                       tme
                         nt,bu
                             tth
                               roug
                                  hth
                                    eirin
                                        ter
                                          act
                                            ion
                                              swi
                                                tho
                                                  the
                                                    rre
                                                      view
                                                         ers

w
ork
  inga
     tev
       iCo
         re,th
             eyl
               ear
                 nedth
                     atth
                        esep
                           roc
                             edu
                               resw
                                  ere no
                                       tlim
                                          ite
                                            dtophy
                                                 sic
                                                   alth
                                                      era
                                                        py.

R
ath
  er, uponin
           form
              ationa
                   ndb
                     el
                      ief
                        ,ev
                          iCo
                            re’
                              sau
                                to-
                                  app
                                    rov
                                      alr
                                        ubb
                                          er-
                                            stamph
                                                 adal
                                                    arg
                                                      esc
                                                        ope
                                                          ,

in
 clud
    ing bu
         t no
            tlim
               it
                edtoth
                     eau
                       to-
                         app
                           rov
                             alo
                               fce
                                 rta
                                   in rad
                                        iolog
                                            yse
                                              rvi
                                                ces
                                                  ,ca
                                                    rdio
                                                       log
                                                         y

p
roc
  edu
    res
      ,in
        ter
          ven
            tiona
                lpa
                  inp
                    roc
                      edu
                        res,
                           sle
                             epth
                                erap
                                   yand
                                      labo
                                         rato
                                            rymanag
                                                  emen
                                                     t.T
                                                       her
                                                         isk

o
fpa
  tie
    nth
      armf
         ors
           erv
             ice
               sandp
                   roc
                     edu
                       res
                         tha
                           tar
                             eno
                               tme
                                 dic
                                   al
                                    lyn
                                      ece
                                        ssa
                                          ryin
                                             the
                                               sec
                                                 ont
                                                   ext
                                                     scou
                                                        ld

b
esig
   nif
     ica
       nt.

    24
     .   I
         nadd
            it
             iontoth
                   edi
                     rec
                       tiv
                         ese
                           viCo
                              rep
                                rov
                                  ide
                                    dtoi
                                       tsC
                                         lin
                                           ica
                                             lRe
                                               view
                                                  ers
                                                    ,ev
                                                      iCo
                                                        re

tookf
    urth
       ers
         tep
           stoe
              nsu
                reth
                   eapp
                      rov
                        alo
                          fce
                            rta
                              inc
                                ateg
                                   ori
                                     eso
                                       fre
                                         que
                                           stsbyd
                                                esig
                                                   ninga
                                                       nd

imp
  lem
    ent
      ingad
          ataa
             naly
                ti
                 cssy
                    stemc
                        al
                         led“Co
                              reP
                                ath
                                  ”th
                                    ata
                                      utom
                                         ati
                                           cal
                                             lya
                                               ppr
                                                 ove
                                                   dce
                                                     rta
                                                       in

r
equ
  est
    sinth
        eab
          sen
            ceo
              fanyhum
                    anr
                      evi
                        ew.

    25
     .   I
         nma
           nyc
             ase
               s,th
                  e MCO
                      swe
                        reno
                           taw
                             areo
                                fma
                                  nyo
                                    fth
                                      eau
                                        to-
                                          app
                                            rov
                                              alpo
                                                 lic
                                                   ies

th
 ate
   viCo
      reh
        adind
            epe
              nde
                ntlye
                    sta
                      bli
                        she
                          d.R
                            ath
                              er,th
                                  esea
                                     uto-
                                        app
                                          rov
                                            alsw
                                               ereo
                                                  fte
                                                    nes
                                                      tab
                                                        li
                                                         she
                                                           d

bye
  viCo
     reso
        le
         lyf
           ori
             tsow
                npe
                  cun
                    iaryb
                        ene
                          fi
                           t.F
                             ore
                               xamp
                                  le
                                   ,du
                                     eto
                                       itsl
                                          acko
                                             fapp
                                                rop
                                                  ria
                                                    tes
                                                      taf
                                                        fing

a
ndad
   esi
     reno
        ttop
           ayf
             orov
                ert
                  imew
                     ork
                       ,ev
                         iCo
                           re(w
                              ithou
                                  t MCOknow
                                          ledg
                                             eora
                                                ppr
                                                  ova
                                                    l)

e
sta
  bli
    she
      dau
        to-
          app
            rov
              alsf
                 ort
                   rea
                     tme
                       ntr
                         equ
                           est
                             ssubm
                                 it
                                  tedov
                                      erc
                                        ert
                                          ainho
                                              lid
                                                ayw
                                                  eek
                                                    end
                                                      s.

    26
     .   Bye
           nte
             ringin
                  toth
                     esec
                        ont
                          rac
                            tua
                              lar
                                rang
                                   eme
                                     ntsw
                                        ith MCO
                                              stop
                                                 rov
                                                   ideu
                                                      ti
                                                       li
                                                        zat
                                                          ion

m
anag
   eme
     nta
       ndp
         rio
           rau
             tho
               riz
                 ations
                      erv
                        ice
                          sfo
                            rMe
                              dic
                                areA
                                   dva
                                     ntag
                                        e,a
                                          ndth
                                             ere
                                               byc
                                                 harg
                                                    ing

MCO
  s(a
    ct
     inga
        sag
          ent
            sof CMS
                  )fo
                    rtho
                       ses
                         erv
                           ice
                             s,e
                               viCo
                                  rew
                                    asob
                                       lig
                                         ate
                                           dtop
                                              rov
                                                ideth
                                                    e

c
ont
  rac
    ted
      -fo
        rse
          rvi
            ce. Th
                 efa
                   ilu
                     retodoso
                            ,wi
                              thou
                                 tth
                                   e MCO
                                       s’know
                                            ledg
                                               eora
                                                  ppr
                                                    ova
                                                      l,v
                                                        iol
                                                          ate
                                                            s

th
 eFa
   ls
    eCl
      aim
        sAc
          t.




                                  -6-
      Case 1:19-cv-02501-VM Document 7 Filed 06/10/20 Page 10 of 31




    27
     .    D
          efe
            nda
              nte
                viCo
                   re’
                     sfa
                       ilu
                         retop
                             erf
                               ormi
                                  tsc
                                    ont
                                      rac
                                        ted-
                                           foru
                                              ti
                                               liz
                                                 ation m
                                                       ana
                                                         gem
                                                           ent

a
ndp
  rio
    rau
      tho
        riz
          ations
               erv
                 ice
                   sco
                     stCMSa
                          ndi
                            ts MCO
                                 sas
                                   ign
                                     if
                                      ica
                                        ntamoun
                                              tof mon
                                                    ey,a
                                                       ndin

c
ert
  ainc
     ase
       s,a
         lsoc
            rea
              tedth
                  eoppo
                      rtun
                         ityf
                            orp
                              ati
                                enth
                                   arm
                                     .

    28
     .    Asp
            eci
              fice
                 xamp
                    leo
                      fpo
                        ten
                          tia
                            lpa
                              tie
                                nth
                                  armc
                                     aus
                                       edbye
                                           viCo
                                              re’
                                                sac
                                                  tion
                                                     sin
                                                       clud
                                                          es

th
 efo
   llow
      ing
        :

          a
          )     Su
                 rgi
                   cal:f
                       orc
                         ert
                           ain M
                               edi
                                 car
                                   eAdv
                                      ant
                                        agep
                                           at
                                            ien
                                              ts
                                               ,Dr
                                                 .Ja
                                                   imi
                                                     eClod
                                                         fel
                                                           ter
                                                             ,

                D
                .O.,a
                    nev
                      iCo
                        reM
                          edi
                            calR
                               evi
                                 ewe
                                   r,to
                                      ldon
                                         eofth
                                             ere
                                               la
                                                tor
                                                  sinat
                                                      ele
                                                        phon
                                                           e

                c
                al
                 lth
                   atsh
                      eisf
                         requ
                            ent
                              lya
                                ske
                                  dto“
                                     sig
                                       n-o
                                         ff”o
                                            rau
                                              to-
                                                app
                                                  rov
                                                    esu
                                                      rgi
                                                        cal

                r
                equ
                  est
                    sev
                      enthoug
                            hDr
                              .Clod
                                  fel
                                    teri
                                       sno
                                         tasu
                                            rgeona
                                                 nddo
                                                    esno
                                                       tha
                                                         veth
                                                            e

                p
                rof
                  ess
                    ion
                      alc
                        lin
                          ica
                            lexp
                               eri
                                 enc
                                   ene
                                     ces
                                       sarytoc
                                             ondu
                                                cta m
                                                    ean
                                                      ing
                                                        fulr
                                                           evi
                                                             ew

                o
                fth
                  eser
                     equ
                       est
                         s.

    29
     .    A
          ddi
            tion
               al
                ly,a n
                     ewp
                       rac
                         tic
                           eth
                             ate
                               viCo
                                  reh
                                    asa
                                      dop
                                        tedi
                                           sth
                                             atw
                                               hena
                                                  n MCO

p
rov
  ide
    sno
      tic
        eth
          atth
             e MCO w
                   il
                    lte
                      rmin
                         atee
                            viCo
                               re’
                                 sse
                                   rvi
                                     ces
                                       ,ev
                                         iCo
                                           res
                                             imp
                                               lya
                                                 uto-
                                                    app
                                                      rov
                                                        es

e
very
   thingf
        romth
            atd
              epa
                rt
                 ing MCOf
                        orin
                           ter
                             nalc
                                osts
                                   avingpu
                                         rpo
                                           sesw
                                              hic
                                                hvio
                                                   la
                                                    testh
                                                        econ
                                                           tra
                                                             ct

w
ith
  thed
     epa
       rt
        ing MCOa
               ndm
                 inim
                    ize
                      sth
                        eut
                          il
                           iza
                             tionr
                                 evi
                                   ewr
                                     equ
                                       ire
                                         dby
                                           theG
                                              ove
                                                rnm
                                                  entw
                                                     ithou
                                                         t

d
isc
  los
    ingsu
        cha
          uto-
             app
               rov
                 alstoth
                       ede
                         par
                           ting MCO
                                  .Fo
                                    rex
                                      amp
                                        le
                                         ,onF
                                            ebr
                                              uary27
                                                   ,2020
                                                       ,

M
ary
  sueAg
      ost
        ini
          ,Ma
            nag
              ero
                f Mu
                   scu
                     loSk
                        ele
                          ta
                           l(“MSK
                                ”)Sp
                                   eci
                                     ali
                                       zedT
                                          her
                                            apy
                                              , ind
                                                  ic
                                                   ate
                                                     dth
                                                       atdu
                                                          e

toBCBSIL M
         edi
           car
             e’s“d
                 e-imp
                     lem
                       ent
                         ation
                             ”(i
                               .e
                                .,th
                                   econ
                                      tra
                                        ctw
                                          ithe
                                             viCo
                                                rew
                                                  ase
                                                    nding
                                                        )ev
                                                          iCo
                                                            re

imp
  lem
    ent
      eda
        uto
          -app
             rov
               alp
                 roc
                   edu
                     res
                       .

    30
     .    D
          efe
            nda
              nte
                viCo
                   ref
                     ail
                       edtos
                           at
                            isfyi
                                tsc
                                  ont
                                    rac
                                      tua
                                        lre
                                          qui
                                            rem
                                              ent
                                                sandthu
                                                      sfa
                                                        ile
                                                          dto

p
rov
  iden
     ece
       ssa
         rym
           edi
             calr
                evi
                  ewf
                    unc
                      tion
                         sfo
                           rCMSbyin
                                  st
                                   itu
                                     tingth
                                          eseau
                                              to-
                                                app
                                                  rov
                                                    alpo
                                                       lic
                                                         ies
                                                           .

    31
     .    A
          sar
            esu
              lto
                fit
                  sfa
                    ilu
                      retop
                          rov
                            idea
                               nyty
                                  peo
                                    fmed
                                       ica
                                         lre
                                           viewonal
                                                  arg
                                                    enumb
                                                        er

o
fth
  eca
    sesth
        atp
          ass
            edb
              efo
                rei
                  t,D
                    efe
                      nda
                        nte
                          viCo
                             reknow
                                  ing
                                    lyp
                                      rov
                                        ide
                                          dwo
                                            rth
                                              les
                                                sse
                                                  rvi
                                                    ceso
                                                       fno




                                  -7-
      Case 1:19-cv-02501-VM Document 7 Filed 06/10/20 Page 11 of 31




v
alu
  eto MCO
        swhos
            tandinth
                   esho
                      eso
                        fCMS,thu
                               sca
                                 usingMCO
                                        stosubm
                                              itf
                                                als
                                                  ecl
                                                    aim
                                                      sfo
                                                        r

p
aym
  ent
    toth
       eGov
          ernm
             entb
                ase
                  don
                    thea
                       sse
                         rt
                          ionth
                              ate
                                viCo
                                   rew
                                     asc
                                       omp
                                         lyingw
                                              ith
                                                themo
                                                    stb
                                                      asi
                                                        c

a
ndc
  ri
   tic
     alp
       rov
         is
          ion
            sofi
               tssub
                   con
                     tra
                       ct
                        .

     32
      .   D
          efe
            nda
              nte
                viCo
                   rethu
                       sknow
                           ing
                             lyf
                               ai
                                ledto p
                                      rov
                                        ideth
                                            eme
                                              dic
                                                alr
                                                  evi
                                                    ews
                                                      erv
                                                        ice
                                                          s

th
 ati
   twa
     ssub
        con
          tra
            cte
              dtop
                 erf
                   orm
                     ,th
                       ere
                         byc
                           aus
                             ingd
                                amag
                                   esto
                                      theG
                                         ove
                                           rnm
                                             enta
                                                sCMSw
                                                    as no
                                                        t

r
ece
  iving
      theb
         ene
           fi
            tofth
                econ
                   tra
                     cte
                       d-f
                         orp
                           rio
                             rau
                               tho
                                 riz
                                   ationa
                                        ndu
                                          ti
                                           li
                                            zat
                                              ionm
                                                 ana
                                                   gem
                                                     ents
                                                        erv
                                                          ice
                                                            s

th
 ath
   adb
     eenou
         tsou
            rce
              dto MCO
                    sandsub
                          con
                            tra
                              cte
                                dtoe
                                   viCo
                                      re.

     33
      .   CMSw
             ouldno
                  tha
                    vep
                      aid W
                          ellC
                             areo
                                roth
                                   er MCO
                                        sfo
                                          rpr
                                            iora
                                               utho
                                                  riz
                                                    ationr
                                                         evi
                                                           ews,

ak
 eyc
   ompon
       ento
          fth
            e MCO
                s’c
                  ont
                    rac
                      tsw
                        ithth
                            eGov
                               ernm
                                  ent
                                    ,ifi
                                       tha
                                         dknow
                                             nth
                                               atth
                                                  e MCO
                                                      s

c
hos
  ensub
      con
        tra
          cto
            r,e
              viCo
                 re,w
                    asp
                      rov
                        idingw
                             orth
                                les
                                  sse
                                    rvi
                                      ces
                                        .

     34
      .   O
          nem
            easu
               reo
                 f po
                    ten
                      tia
                        ldam
                           age
                             sinth
                                 isc
                                   asei
                                      sth
                                        edi
                                          sgo
                                            rgem
                                               ento
                                                  fcon
                                                     tra
                                                       ctu
                                                         al

p
aym
  ent
    sma
      detoD
          efe
            nda
              nte
                viCo
                   re,
                     asth
                        eme
                          dic
                            alr
                              evi
                                ewp
                                  roc
                                    ess
                                      tha
                                        tev
                                          iCo
                                            reh
                                              adf
                                                raudu
                                                    len
                                                      tly

imp
  lem
    ent
      edw
        asno
           tde
             sig
               nedtoa
                    ctu
                      al
                       lyp
                         erfo
                            rmth
                               econ
                                  tra
                                    cte
                                      d-f
                                        ors
                                          erv
                                            ice
                                              s.T
                                                he“
                                                  rev
                                                    iew
                                                      s”

e
viCo
   red
     idp
       rov
         ide
           ,of
             tent
                ime
                  sau
                    tom
                      ati
                        capp
                           rov
                             alo
                               fany
                                  thingpu
                                        tbe
                                          for
                                            eit
                                              ,we
                                                rew
                                                  orth
                                                     les
                                                       sand

in
 cap
   abl
     eofd
        ete
          rmin
             ingth
                 epr
                   opr
                     ie
                      tyo
                        fth
                          esugg
                              est
                                edm
                                  edi
                                    calc
                                       are
                                         .


I
I.   JUR
       ISD
         ICT
           IONANDVENUE

     35
      .   T
          hisCou
               rth
                 assub
                     jec
                       tma
                         tte
                           rju
                             ri
                              sdi
                                ctionov
                                      erth
                                         isa
                                           ct
                                            ionpu
                                                rsu
                                                  antto28U
                                                         .S.C
                                                            .§§

1331a
    nd1345a
          nd31U
              .S.C
                 .§§3730a
                        nd3732
                             (a)
                               .

     36
      .   T
          his Cou
                rth
                  asp
                    erson
                        alju
                           ri
                            sdi
                              ctionov
                                    erth
                                       eDe
                                         fend
                                            antb
                                               eca
                                                 use
                                                   ,amongo
                                                         the
                                                           r

th
 ing
   s,th
      eDe
        fend
           antt
              ran
                sac
                  tsbu
                     sin
                       essinth
                             isju
                                dic
                                  ia
                                   ldi
                                     str
                                       ic
                                        t,a
                                          nde
                                            ngag
                                               edinw
                                                   rong
                                                      doing
                                                          inth
                                                             is

jud
  ic
   ia
    ldi
      str
        ic
         t.




                                  -8-
      Case 1:19-cv-02501-VM Document 7 Filed 06/10/20 Page 12 of 31




    37
     .    V
          enu
            eisp
               rop
                 erinth
                      isjud
                          ic
                           ia
                            ldi
                              str
                                ic
                                 tund
                                    er31 U
                                         .S.C
                                            .§3732
                                                 (a)a
                                                    nd28 U
                                                         .S.C
                                                            .

§§1391
     (b)a
        nd(
          c).D
             efe
               nda
                 ntt
                   ran
                     sac
                       tsbu
                          sin
                            essw
                               ith
                                 inth
                                    isjud
                                        ic
                                         ia
                                          ldi
                                            str
                                              ic
                                               t,a
                                                 nda
                                                   ctsp
                                                      ros
                                                        crib
                                                           ed

by31U
    .S.C
       .§3729o
             ccu
               rre
                 dinth
                     isjud
                         ic
                          ia
                           ldi
                             str
                               ic
                                t.

    38
     .    Pu
           rsu
             antto31 U
                     .S.C
                        .§3730
                             (b)
                               (2)
                                 ,along w
                                        ithi
                                           tssubm
                                                iss
                                                  iono
                                                     fth
                                                       eor
                                                         igin
                                                            al

c
omp
  la
   intinth
         ism
           att
             er,SWCh
                   al
                    leng
                       erp
                         rep
                           are
                             dandh
                                 ass
                                   erv
                                     edonth
                                          eAt
                                            tor
                                              neyG
                                                 ene
                                                   ralo
                                                      fth
                                                        e

U
nit
  edS
    tat
      esa
        ndth
           eUn
             ite
               dSt
                 ate
                   sAt
                     tor
                       neyf
                          orth
                             eSou
                                the
                                  rnD
                                    is
                                     tr
                                      ic
                                       tofN
                                          ew Y
                                             orkw
                                                ri
                                                 tte
                                                   n

d
isc
  losu
     reso
        fal
          lma
            ter
              iale
                 vid
                   enc
                     eandin
                          form
                             ationc
                                  urr
                                    ent
                                      lyini
                                          tspo
                                             sse
                                               ssion
                                                   .

    39
     .    T
          hisa
             ct
              ioni
                 sno
                   tba
                     seduponp
                            rio
                              rpub
                                 licd
                                    isc
                                      losu
                                         reo
                                           fal
                                             leg
                                               at
                                                ion
                                                  sort
                                                     ran
                                                       sac
                                                         tion
                                                            s

inaf
   ede
     ralc
        rim
          ina
            l,c
              ivi
                l,o
                  radm
                     ini
                       str
                         at
                          iveh
                             ear
                               ing
                                 ,in w
                                     hic
                                       hth
                                         egov
                                            ernm
                                               ento
                                                  rit
                                                    sag
                                                      enti
                                                         sa

p
arty
   .No
     rha
       veSWCh
            al
             leng
                er’
                  sal
                    leg
                      at
                       ion
                         sort
                            ran
                              sac
                                tion
                                   she
                                     reinb
                                         eenpub
                                              lic
                                                lyd
                                                  isc
                                                    los
                                                      edina

c
ong
  res
    sion
       al
        ,Gov
           ernm
              entA
                 ccoun
                     tab
                       il
                        ity O
                            ff
                             ice
                               ,oro
                                  the
                                    rfe
                                      der
                                        alr
                                          epo
                                            rt
                                             ,he
                                               aring
                                                   ,aud
                                                      it
                                                       ,or

inv
  est
    iga
      tion
         ;orinn
              ewsm
                 edi
                   a;o
                     rina
                        nyo
                          the
                            rfo
                              rma
                                sth
                                  ete
                                    rm“
                                      pub
                                        lic
                                          lyd
                                            isc
                                              los
                                                ed”i
                                                   sde
                                                     fin
                                                       edin

31U
  .S.C
     .§3730
          (e)
            (4)
              (A)
                .

    40
     .    T
          oth
            eex
              ten
                tth
                  ereh
                     asb
                       eenapub
                             licd
                                isc
                                  losu
                                     reunknow
                                            ntoR
                                               ela
                                                 torso
                                                     fan
                                                       yofth
                                                           e

a
lle
  gat
    ion
      she
        rei
          n,R
            ela
              tor
                sar
                  eth
                    eor
                      igin
                         alsou
                             rceo
                                ftho
                                   sea
                                     lleg
                                        at
                                         ion
                                           swi
                                             thinth
                                                  eme
                                                    aningo
                                                         f31

U
.S.C
   .§3730
        (e)
          (4)
            (B)
              .


I
II. PART
       IES

    A
    .     P
          lain
             ti
              ffs

    41
     .    P
          lain
             ti
              ffSWCh
                   al
                    leng
                       er,
                         aDe
                           law
                             areL
                                imi
                                  tedL
                                     iab
                                       il
                                        ityComp
                                              any
                                                ,br
                                                  ing
                                                    sth
                                                      isa
                                                        ct
                                                         ion

onb
  eha
    lfo
      fit
        sel
          fandth
               eUn
                 ite
                   dSt
                     ate
                       sofAm
                           eri
                             ca.I
                                tsp
                                  rin
                                    cip
                                      alp
                                        lac
                                          eofbu
                                              sin
                                                essi
                                                   sc/oS
                                                       eeg
                                                         er

W
eis
  s LLP
      ,55 Ch
           al
            leng
               er Ro
                   ad,R
                      idg
                        efi
                          eldP
                             ark
                               ,NJ07660. Amongth
                                               ememb
                                                   erso
                                                      f SW

Ch
 al
  leng
     era
       rec
         urr
           enta
              ndf
                orm
                  ere
                    viCo
                       reemp
                           loy
                             ees(
                                ref
                                  err
                                    edtoh
                                        ere
                                          inc
                                            oll
                                              ect
                                                ive
                                                  lya
                                                    s“R
                                                      ela
                                                        tor
                                                          s”

a
ndind
    ividu
        al
         lya
           s“R
             ela
               tor#1
                   ”and“R
                        ela
                          tor#2
                              ”)w
                                ithp
                                   erson
                                       alknow
                                            ledg
                                               eofth
                                                   efr
                                                     audu
                                                        len
                                                          t



                                  -9-
       Case 1:19-cv-02501-VM Document 7 Filed 06/10/20 Page 13 of 31




s
chem
   eal
     leg
       edinth
            is Comp
                  la
                   int
                     . T
                       heR
                         ela
                           tor
                             spo
                               sse
                                 ssp
                                   erson
                                       alknow
                                            ledg
                                               eande
                                                   xpe
                                                     rie
                                                       nce

r
ega
  rdinge
       viCo
          re’
            s“a
              uto
                -app
                   rov
                     e”a
                       ct
                        ivi
                          tie
                            s,in
                               clud
                                  ingp
                                     erson
                                         alc
                                           ont
                                             actw
                                                ithth
                                                    eemp
                                                       loy
                                                         eesa
                                                            nd

e
xec
  utiv
     eso
       fev
         iCo
           rew
             hoh
               avep
                  lann
                     ed,
                       ini
                         tia
                           teda
                              ndd
                                ire
                                  cte
                                    dth
                                      evio
                                         la
                                          tion
                                             sof
                                               lawa
                                                  lle
                                                    gedh
                                                       ere
                                                         in.

T
hep
  erson
      alknow
           ledg
              eofSWCh
                    al
                     leng
                        eri
                          sno
                            tdi
                              st
                               inc
                                 tfr
                                   omth
                                      ato
                                        fth
                                          eRe
                                            la
                                             tor
                                               s.

       42
        .   R
            ela
              tor
                s #1a
                    nd#2i
                        s/w
                          asem
                             ploy
                                edbye
                                    viCo
                                       rea
                                         sCl
                                           ini
                                             calR
                                                evi
                                                  ewe
                                                    rs,w
                                                       hos
                                                         e

p
rim
  ary
    jobr
       espon
           sib
             il
              it
               ies
                 inc
                   lud
                     ere
                       view
                          ing
                            phy
                              sic
                                alth
                                   era
                                     pya
                                       ndo
                                         ccup
                                            ation
                                                alth
                                                   era
                                                     pyt
                                                       rea
                                                         tme
                                                           nt

r
equ
  est
    sinth
        epr
          iora
             utho
                riz
                  ationc
                       ont
                         ext
                           .

       43
        .   R
            ela
              tor
                s’p
                  erson
                      alknow
                           ledg
                              eofD
                                 efe
                                   nda
                                     nts
                                       ’il
                                         leg
                                           alc
                                             ondu
                                                cti
                                                  ssuppo
                                                       rte
                                                         dbyth
                                                             eir

ow
 npe
   rson
      alinv
          est
            iga
              tionund
                    ert
                      ake
                        ntof
                           urth
                              erd
                                eve
                                  lopa
                                     ndsub
                                         sta
                                           nti
                                             ateth
                                                 eal
                                                   leg
                                                     at
                                                      ion
                                                        sse
                                                          tfo
                                                            rth

inth
   isComp
        la
         int
           .

       44
        .   P
            lain
               ti
                ff
                 ,th
                   eUn
                     ite
                       dSt
                         ate
                           sof Am
                                eri
                                  ca,a
                                     ct
                                      ingth
                                          roug
                                             hth
                                               eDe
                                                 par
                                                   tme
                                                     nto
                                                       fHe
                                                         al
                                                          th

a
ndH
  uma
    nSe
      rvi
        ces(
           “HHS”
               ),a
                 ndi
                   tsC
                     ent
                       ersf
                          orM
                            edi
                              car
                                eand M
                                     edi
                                       caidS
                                           erv
                                             ice
                                               s,a
                                                 dmin
                                                    is
                                                     ter
                                                       s

th
 eHe
   al
    thI
      nsu
        ran
          ceP
            rog
              ramf
                 orth
                    eAg
                      eda
                        ndD
                          isa
                            ble
                              des
                                tab
                                  li
                                   she
                                     dbyT
                                        it
                                         leXV
                                            IIIo
                                               fth
                                                 eSo
                                                   cia
                                                     l

S
ecu
  ri
   tyA
     ct
      ,42 U
          .S.C
             .§§ 1395
                    ,ets
                       eq.(
                          “Me
                            dic
                              are”
                                 ),w
                                   hic
                                     hin
                                       clud
                                          esth
                                             eMe
                                               dic
                                                 areA
                                                    dva
                                                      ntag
                                                         e

c
ompon
    entth
        ati
          sth
            esub
               jec
                 tofth
                     isl
                       awsu
                          it
                           .

       B
       .    D
            efendan
                  tev
                    iCo
                      re

       45
        .   D
            efe
              nda
                nte
                  viCo
                     rei
                       saT
                         enn
                           ess
                             eel
                               imi
                                 ted
                                   lia
                                     bil
                                       ityc
                                          omp
                                            anyw
                                               ith
                                                 its
                                                   prin
                                                      cip
                                                        alp
                                                          lac
                                                            e

o
fbu
  sin
    esslo
        cat
          eda
            t400B
                uckw
                   alt
                     erP
                       lac
                         eBou
                            lev
                              ard
                                ,Blu
                                   ff
                                    ton
                                      ,Sou
                                         thC
                                           aro
                                             lin
                                               a29910
                                                    .

       46
        .   e
            viCo
               rei
                 sad
                   ire
                     ctsu
                        cce
                          sso
                            rto C
                                areCo
                                    reN
                                      ation
                                          al(
                                            “Ca
                                              reCo
                                                 re”
                                                   ).I
                                                     n 2014
                                                          ,

C
areCo
    rem
      erge
         dwi
           th M
              edSo
                 lut
                   ion
                     s,I
                       nc.
                         ,andth
                              ere
                                sul
                                  tinge
                                      nti
                                        tyr
                                          ebr
                                            and
                                              edi
                                                tse
                                                  lfa
                                                    sev
                                                      iCo
                                                        rein

2015
   .

       47
        .   B
            etw
              een2007a
                     nd2013
                          ,Ca
                            reCo
                               ree
                                 ngag
                                    edin M
                                         edi
                                           caida
                                               nd M
                                                  edi
                                                    car
                                                      efr
                                                        audona

n
at
 ion
   als
     cal
       e,in w
            hic
              h,a
                sth
                  eDe
                    par
                      tme
                        nto
                          fJu
                            st
                             icer
                                epo
                                  rte
                                    d,C
                                      areCo
                                          re“
                                            blind
                                                lya
                                                  ppr
                                                    oved

hund
   red
     softhou
           sand
              sofm
                 edi
                   calp
                      roc
                        edu
                          resov
                              erap
                                 eriodo
                                      fma
                                        nyy
                                          ear
                                            s,l
                                              eav
                                                ing M
                                                    edi
                                                      car
                                                        eand


                                   -10-
        Case 1:19-cv-02501-VM Document 7 Filed 06/10/20 Page 14 of 31



                 1
M
edi
  caidtof
        ootth
            ebi
              ll
               .”  F
                   rom2007to2013
                               ,Ca
                                 reCo
                                    reimp
                                        rop
                                          erlya
                                              utho
                                                 riz
                                                   edov
                                                      er200
                                                          ,000

ou
 tpa
   tie
     ntd
       iag
         nos
           ticp
              roc
                edu
                  res,a
                      nd,
                        in20
                           17,p
                              aida$54m
                                     il
                                      lions
                                          et
                                           tlem
                                              entb
                                                 ase
                                                   don
                                                     tha
                                                       tcondu
                                                            ct.

A
tle
  asth
     alfo
        fev
          iCo
            re’
              scu
                rre
                  nte
                    xec
                      utiv
                         ele
                           ade
                             rsh
                               ipt
                                 eam,in
                                      clud
                                         inge
                                            viCo
                                               re’
                                                 sCh
                                                   iefE
                                                      xec
                                                        utiv
                                                           e

O
ff
 ice
   r,w
     erea
        lsoinm
             ana
               gem
                 ent po
                      si
                       tion
                          satC
                             areCo
                                 redu
                                    ringth
                                         epe
                                           riod2007to2013
                                                        .

      48
       .     A
             sse
               tfo
                 rthind
                      eta
                        ilb
                          elow
                             ,ev
                               iCo
                                 reh
                                   asc
                                     ont
                                       inu
                                         edi
                                           tsf
                                             raudu
                                                 len
                                                   tsc
                                                     hem
                                                       etoov
                                                           erb
                                                             il
                                                              l

g
ove
  rnm
    enth
       eal
         thc
           arep
              rog
                ram
                  s.

      49
       .     L
             ikei
                tsp
                  red
                    ece
                      sso
                        rCa
                          reCo
                             re,e
                                viCo
                                   rec
                                     ont
                                       rac
                                         tsw
                                           ithp
                                              riv
                                                ateh
                                                   eal
                                                     thc
                                                       arein
                                                           sur
                                                             anc
                                                               e

c
omp
  ani
    estop
        rov
          idep
             rio
               rau
                 tho
                   riz
                     ationa
                          ndu
                            ti
                             liz
                               ationm
                                    ana
                                      gem
                                        ents
                                           erv
                                             ice
                                               spe
                                                 rta
                                                   iningtohom
                                                            e

h
eal
  tha
    ndou
       tpa
         tie
           nts
             erv
               ice
                 sor
                   der
                     edby
                        tre
                          atingp
                               rov
                                 ide
                                   rsf
                                     orth
                                        ein
                                          sur
                                            ers
                                              ’pa
                                                tie
                                                  nt-
                                                    ben
                                                      efi
                                                        cia
                                                          rie
                                                            s.

      50
       .     M
             any o
                 f e
                   viCo
                      re’
                        spr
                          iva
                            tein
                               sur
                                 erc
                                   lie
                                     ntsa
                                        rea
                                          lsoc
                                             arr
                                               ierc
                                                  ont
                                                    rac
                                                      tor
                                                        s und
                                                            er

M
edi
  car
    eAdv
       ant
         age. T
              hus
                ,ev
                  iCo
                    rep
                      rov
                        ide
                          spr
                            iora
                               utho
                                  riz
                                    ationf
                                         ors
                                           erv
                                             ice
                                               sth
                                                 ata
                                                   reo
                                                     rde
                                                       redf
                                                          or

M
edi
  car
    eAdv
       ant
         age,m
             anyo
                fwh
                  ich
                    ,asa
                       lleg
                          edh
                            ere
                              in,d
                                 idno
                                    tqu
                                      al
                                       ifya
                                          s“c
                                            ove
                                              reds
                                                 erv
                                                   ice
                                                     s,”y
                                                        et

w
ereu
   lt
    ima
      te
       lyp
         aidf
            orbyM
                edi
                  car
                    eAdv
                       ant
                         age
                           .

      51
       .     MCO
               scon
                  tra
                    cte
                      d,d
                        ire
                          ct
                           lyo
                             rind
                                ire
                                  ct
                                   ly,w
                                      ithe
                                         viCo
                                            re.

      52
       .     MCO
               sde
                 leg
                   ate
                     dtoe
                        viCo
                           reth
                              edu
                                tytom
                                    akep
                                       rio
                                         rau
                                           tho
                                             riz
                                               ationd
                                                    eci
                                                      sion
                                                         son
                                                           hom
                                                             e

h
eal
  tha
    ndou
       tpa
         tie
           nts
             erv
               ice
                 s,c
                   ert
                     aino
                        fwh
                          iche
                             viCo
                                rea
                                  nd MCO
                                       skn
                                         ew w
                                            ouldr
                                                esu
                                                  ltin

p
aym
  ent
    /re
      imbu
         rsem
            ent byM
                  edi
                    car
                      eAdv
                         ant
                           age f
                               ortho
                                   ses
                                     erv
                                       ice
                                         sth
                                           atw
                                             erea
                                                ppr
                                                  ove
                                                    dfo
                                                      r

b
ene
  fic
    iar
      ies
        .




1
 Ac
  tingU.S
        .At
          torneyA nnounces$54 Mi
                               ll
                                ionSet
                                     tlemen
                                          tofC ivilF
                                                   raudLawsui
                                                            tAg a
                                                                ins
                                                                  tB ene
                                                                       fi
                                                                        tsM an
                                                                             agem ent
C
om panyfo
        rImproperA u
                   thor
                      i z
                        ati
                          onO fM ed
                                  ica
                                    lProcedur
                                            es,(2017
                                                   ),h
                                                     ttp
                                                       s:
                                                        //www.ju
                                                               st
                                                                ice
                                                                  .gov/u
                                                                       sao-
                                                                          sdny/p
                                                                               r/a
                                                                                 cting-
u
s-a
  ttorn
      ey-
        ann
          oun ce
               s-54-
                   mil
                     lion-set
                            tl
                             em e
                                nt-
                                  civ
                                    il-
                                      fraud
                                          -lawsu
                                               it
                                                -aga
                                                   ins
                                                     t-b
                                                       enef
                                                          it
                                                           s.


                                        -11-
      Case 1:19-cv-02501-VM Document 7 Filed 06/10/20 Page 15 of 31




IV
 .   LEGALANDREGULATORYFRAMEWORK

     A
     .    Th
           eFa
             lseC
                laim
                   sAc
                     t

     53
      .   T
          heF
            als
              eCl
                aim
                  sAc
                    t,31U
                        .S.C
                           .§3729
                                ,asam
                                    end
                                      ed,p
                                         rov
                                           ide
                                             s:

          (
          a)    L
                iab
                  il
                   ityfo
                       rce
                         rta
                           ina
                             cts–

                (
                1)I
                  nge
                    ner
                      al–Sub
                           jec
                             ttop
                                arag
                                   raph(
                                       2),a
                                          nyp
                                            ersonw
                                                 ho–

                     (A
                      )knowing
                             lypr
                                esen
                                   ts,o
                                      rcaus
                                          estobepres
                                                   ente
                                                      d,a
                f
                als
                  eorfr
                      audu
                         len
                           tcla
                              imforpaymen
                                        torapp
                                             rova
                                                l;[or
                                                    ]

                     (B)knowing
                              lyma
                                 kes
                                   ,us
                                     es,o
                                        rcausestob
                                                 em ad
                                                     eor
                u
                sed,afals
                        er e
                           c o
                             rdors
                                 tat
                                   emen
                                      tm at
                                          eri
                                            altoaf a
                                                   lseor
                f
                raudu
                    len
                      tcla
                         im;

                                 ***

          isli
             abletotheU n
                        ite
                          dState
                               sG  ove
                                     rnm en
                                          tforac iv
                                                  ilpena
                                                       ltyofno
                                                             t
          les
            sth an$5,000andnot mor ethan$10,000,asa d
                                                    jus
                                                      tedbythe
          Fede
             ralCivi
                   lP en
                       al
                        tie
                          sInf
                             lat
                               ionA  d
                                     jus
                                       tm en
                                           tA ctof1990(28U.S
                                                           .C.
          2461 note
                  ; Publ
                       icL aw 104-410)
                                     ,p lu
                                         s 3t imestheamoun tof
          damagesw hi
                    chtheG ov
                            ernm e
                                 ntsu s
                                      ta
                                       insb ecau
                                               seofthea c
                                                        toftha
                                                             t
          per
            son.

31U
  .S.C
     .§3729
          (a)
            (l
             ).

     54
      .   “K
           now
             ing
               ly”i
                  sde
                    fin
                      edby
                         theF
                            als
                              eCl
                                aim
                                  sAc
                                    tas“m
                                        ean
                                          [ing
                                             ]th
                                               atap
                                                  erson
                                                      ,wi
                                                        th

r
esp
  ecttoin
        form
           ation
               —(i
                 )ha
                   sac
                     tua
                       lknow
                           ledg
                              eofth
                                  ein
                                    form
                                       ation
                                           ;(i
                                             i)a
                                               ctsind
                                                    el
                                                     ibe
                                                       rat
                                                         e

ig
 nor
   anc
     eofth
         etr
           utho
              rfa
                ls
                 ityo
                    fth
                      ein
                        form
                           ation
                               ;or(
                                  ii
                                   i)a
                                     ctsinr
                                          eck
                                            les
                                              sdi
                                                sre
                                                  gar
                                                    dofth
                                                        etr
                                                          utho
                                                             r

f
als
  ityo
     fth
       ein
         form
            ation…
                 .”31U
                     .S.C
                        .§3729
                             (b)
                               (1)
                                 (A)
                                   .

     55
      .   G
          ive
            nit
              srem
                 edi
                   alpu
                      rpo
                        ses
                          ,th
                            eFa
                              lseCl
                                  aim
                                    sAc
                                      tisin
                                          ter
                                            pre
                                              tedb
                                                 roa
                                                   dly
                                                     ,andi
                                                         s

“
int
  end
    edtor
        eac
          hal
            lty
              peso
                 ffr
                   aud
                     ,wi
                       thou
                          tqu
                            al
                             if
                              ica
                                tion
                                   ,th
                                     atm
                                       igh
                                         tre
                                           sul
                                             tinf
                                                ina
                                                  nci
                                                    allo
                                                       ssto
                                                          the

G
ove
  rnm
    ent
      .”U
        nit
          edS
            tat
              esv
                .Ne
                  ife
                    rt-W
                       hit
                         eCo
                           .,390U
                                .S.228
                                     ,232(
                                         1968
                                            ).

     56
      .   T
          heFa
             lseCl
                 aim
                   sAc
                     tempow
                          ersap
                              riv
                                atep
                                   ersonh
                                        avingin
                                              form
                                                 ationr
                                                      ega
                                                        rdinga

f
als
  eorf
     raudu
         len
           tcl
             aima
                gain
                   stth
                      eGov
                         ernm
                            enttob
                                 ringa
                                     nac
                                       tiononth
                                              eGov
                                                 ernm
                                                    ent
                                                      ’sb
                                                        eha
                                                          lf

a
ndtosh
     areina
          nyr
            ecov
               ery
                 . 31U
                     .S.C
                        .§3730
                             .Th
                               ecomp
                                   la
                                    int mu
                                         stb
                                           efi
                                             ledund
                                                  ers
                                                    ealw
                                                       ithou
                                                           t



                                  -12-
      Case 1:19-cv-02501-VM Document 7 Filed 06/10/20 Page 16 of 31




s
erv
  iceonth
        ede
          fend
             ant
               .Id
                 . T
                   hec
                     omp
                       la
                        intr
                           ema
                             insund
                                  ers
                                    ealtog
                                         iveth
                                             eGov
                                                ernm
                                                   enta
                                                      n

oppo
   rtun
      itytoc
           ondu
              ctaninv
                    est
                      iga
                        tionin
                             toth
                                eal
                                  leg
                                    at
                                     ion
                                       sandtod
                                             ete
                                               rmin
                                                  ewh
                                                    eth
                                                      ertojo
                                                           inth
                                                              e

a
ct
 ion
   .Id
     .

    57
     .    Pu
           rsu
             anttoth
                   efe
                     der
                       alF
                         als
                           eCl
                             aim
                               sAc
                                 t,th
                                    eRe
                                      lato
                                         rss
                                           eektor
                                                ecov
                                                   er,onb
                                                        eha
                                                          lfo
                                                            f

th
 eUn
   ite
     dSt
       ate
         s,d
           amag
              esa
                ndc
                  ivi
                    lpe
                      nal
                        tie
                          sar
                            is
                             ingf
                                romth
                                    esubm
                                        iss
                                          iono
                                             ffa
                                               lseo
                                                  rfr
                                                    audu
                                                       len
                                                         t

c
la
 imssuppo
        rte
          dbyf
             als
               eorm
                  is
                   lea
                     dings
                         ta
                          tem
                            ent
                              sth
                                atD
                                  efe
                                    nda
                                      ntc
                                        aus
                                          edtob
                                              esubm
                                                  it
                                                   tedf
                                                      or

p
aym
  ent
    s,a
      ndth
         atD
           efend
               antkn
                   ewo
                     rshou
                         ldh
                           aveknow
                                 nwe
                                   reg
                                     oingtob
                                           epa
                                             idu
                                               lt
                                                ima
                                                  te
                                                   lyby

g
ove
  rnm
    enth
       eal
         thc
           arep
              rog
                ram
                  s,in
                     clud
                        ingM
                           edi
                             car
                               eAdv
                                  ant
                                    age.

    B
    .     M
          edi
            car
              e Advan
                    tag
                      e

    58
     .    T
          it
           le XV
               IIIo
                  fth
                    eSo
                      cia
                        lSe
                          cur
                            ityA
                               ct
                                ,42 U
                                    .S.C
                                       .§1395
                                            ,ets
                                               eq.
                                                 ,es
                                                   tab
                                                     li
                                                      she
                                                        sth
                                                          e

f
ede
  ralM
     edi
       car
         ehe
           al
            thin
               sur
                 anc
                   epr
                     ogr
                       amf
                         orth
                            eeld
                               erlya
                                   ndd
                                     isa
                                       ble
                                         d. M
                                            edi
                                              car
                                                eop
                                                  era
                                                    tesby

a
utho
   riz
     ingp
        aym
          ent
            sfo
              rinp
                 at
                  ien
                    tandou
                         tpa
                           tie
                             nth
                               eal
                                 thc
                                   ares
                                      erv
                                        ice
                                          sto“
                                             prov
                                                ide
                                                  rs
                                                   ,”su
                                                      cha
                                                        s

ho
 spi
   tal
     s,sk
        il
         lednu
             rs
              ingf
                 aci
                   li
                    tie
                      s,ou
                         tpa
                           tie
                             ntr
                               eha
                                 bil
                                   ita
                                     tionf
                                         aci
                                           li
                                            tie
                                              s,a
                                                ndhom
                                                    ehe
                                                      al
                                                       thag
                                                          enc
                                                            ies
                                                              .

42U
  .S.C
     .§§1395
           cc(
             a),1395x
                    (u)
                      .

    59
     .    CMSa
             dmin
                is
                 ter
                   sMe
                     dic
                       areonb
                            eha
                              lfo
                                fth
                                  eSe
                                    cre
                                      tary
                                         .

    60
     .    F
          ora
            lls
              erv
                ice
                  sandi
                      tem
                        s,M
                          edi
                            car
                              ecov
                                 erag
                                    eisl
                                       imi
                                         tedtos
                                              erv
                                                ice
                                                  sth
                                                    ata
                                                      re

m
edi
  cal
    ly“
      rea
        son
          abl
            eandn
                ece
                  ssa
                    ry.
                      ”42U
                         .S.C
                            .§139
                                5y(
                                  a)(
                                    1).

    61
     .    U
          nde
            r th
               eMe
                 dic
                   areP
                      artCP
                          rog
                            ram
                              ,know
                                  nasM
                                     edi
                                       car
                                         eAdv
                                            ant
                                              age,th
                                                   efe
                                                     der
                                                       al

a
gen
  cyth
     ata
       dmin
          is
           ter
             sth
               eMe
                 dic
                   arep
                      rog
                        ram— CMS —
                                 con
                                   tra
                                     ctsw
                                        ithp
                                           riv
                                             ateh
                                                eal
                                                  th-
                                                    insu
                                                       ran
                                                         ce

c
omp
  ani
    es(
      know
         nasMCO
              s),su
                  cha
                    sWe
                      llC
                        are
                          ,Pa
                            sspo
                               rt
                                , BCBS
                                     , HCSC
                                          , HAMP
                                               ,and Mod
                                                      a

H
eal
  th, th
       atop
          era
            teh
              eal
                th-
                  ins
                    ura
                      ncep
                         lan
                           s(know
                                nas“M
                                    edi
                                      car
                                        eAdv
                                           ant
                                             ageP
                                                lan
                                                  s”)th
                                                      atc
                                                        ove
                                                          r

M
edi
  car
    ebe
      nef
        ic
         iar
           ies.

    62
     .    Pu
           rsu
             anttoS
                  ect
                    ion1874Ao
                            fth
                              eSo
                                cia
                                  lSe
                                    cur
                                      ityA
                                         ct
                                          ,Me
                                            dic
                                              arem
                                                 ayc
                                                   ont
                                                     rac
                                                       twi
                                                         th

e
lig
  ibl
    een
      ti
       tie
         s,in
            clud
               ingMCO
                    s,top
                        erf
                          ormc
                             ert
                               ainf
                                  unc
                                    tion
                                       sorp
                                          art
                                            softho
                                                 sef
                                                   unc
                                                     tion
                                                        s(o
                                                          r,to


                                  -13-
      Case 1:19-cv-02501-VM Document 7 Filed 06/10/20 Page 17 of 31




th
 eex
   ten
     tpr
       ovid
          edinacon
                 tra
                   ct
                    ,tos
                       ecu
                         rep
                           erf
                             orm
                               anc
                                 eth
                                   ere
                                     ofbyo
                                         the
                                           ren
                                             ti
                                              tie
                                                s)
                                                 ,se
                                                   e42U
                                                      .S.C
                                                         .§

1395kk
     -1(
       a),su
           cha
             spaym
                 entf
                    unc
                      tion
                         s(in
                            clud
                               ingth
                                   efun
                                      ct
                                       iono
                                          fde
                                            velop
                                                inglo
                                                    calc
                                                       ove
                                                         rag
                                                           e

d
ete
  rmin
     at
      ion
        s,a
          sde
            fin
              edins
                  ect
                    ion1395
                          ff
                           (f
                            )(2
                              )(B
                                )),p
                                   rov
                                     ide
                                       rse
                                         rvi
                                           cesf
                                              unc
                                                tion
                                                   s,a
                                                     ndf
                                                       unc
                                                         tion
                                                            s

r
ela
  tingtos
        erv
          ice
            sfu
              rni
                she
                  dtoind
                       ividu
                           alse
                              nti
                                tle
                                  dtob
                                     ene
                                       fi
                                        tsund
                                            erM
                                              edi
                                                car
                                                  e. 42 U
                                                        .S.C
                                                           .§

1395kk
     -1(
       a)(
         4).

     63
      .   Ca
           rr
            ierc
               ont
                 rac
                   tor
                     s,in
                        clud
                           ing MCO
                                 s,a
                                   reob
                                      lig
                                        atedtop
                                              erf
                                                ormf
                                                   unc
                                                     tion
                                                        sund
                                                           erth
                                                              e

M
edi
  car
    eIn
      teg
        ri
         tyP
           rog
             ram
               ,42U
                  .S.C
                     .§1395kk
                            -1(
                              a),w
                                 hic
                                   hin
                                     clud
                                        eanyo
                                            ral
                                              lpr
                                                ogr
                                                  amin
                                                     teg
                                                       ri
                                                        ty

f
unc
  tion
     sde
       scr
         ibe
           din42 C
                 .F.R
                    .§421
                        .304
                           ,wh
                             ichin
                                 clud
                                    e“(
                                      a)[
                                        c]ondu
                                             cting m
                                                   edi
                                                     calr
                                                        evi
                                                          ews
                                                            ,

u
ti
 liz
   at
    ionr
       evi
         ews
           ,andr
               evi
                 ewso
                    fpo
                      ten
                        tia
                          lfr
                            audr
                               ela
                                 tedtoa
                                      ct
                                       ivi
                                         tie
                                           sofp
                                              rov
                                                ide
                                                  rso
                                                    fse
                                                      rvi
                                                        ces…
                                                           ”

a
nd“
  (b)[
     a]ud
        it
         ing
           ,se
             tt
              linga
                  ndd
                    ete
                      rmin
                         ingc
                            ostr
                               epo
                                 rtp
                                   aym
                                     ent
                                       sfo
                                         rpr
                                           ovid
                                              erso
                                                 fse
                                                   rvi
                                                     ces
                                                       ,or

o
the
  rind
     ividu
         also
            ren
              ti
               tie
                 s...a
                     sne
                       ces
                         sarytoh
                               elpe
                                  nsu
                                    rep
                                      rop
                                        erM
                                          edi
                                            car
                                              epaym
                                                  ent
                                                    .”S
                                                      eea
                                                        lso

42C
  .F.R
     .§421
         .200(
             spe
               cify
                  ingc
                     arr
                       ierc
                          ont
                            rac
                              torf
                                 unc
                                   tion
                                      s)
                                       .

     64
      .   C
          arr
            ierc
               ont
                 rac
                   torsa
                       rer
                         equ
                           ire
                             dto“
                                ide
                                  nti
                                    fya
                                      ndv
                                        eri
                                          fypo
                                             ten
                                               tia
                                                 ler
                                                   ror
                                                     stop
                                                        rodu
                                                           ce

th
 egr
   eat
     estp
        rot
          ect
            iontoth
                  eMe
                    dic
                      arep
                         rog
                           ram
                             .”M
                               edi
                                 car
                                   ePr
                                     ogr
                                       amI
                                         nteg
                                            ri
                                             ty M
                                                anu
                                                  al§2
                                                     .1B
                                                       .

     65
      .   I
          nadd
             it
              ion
                ,ca
                  rr
                   ierc
                      ont
                        rac
                          tor
                            s,in
                               clud
                                  ing MCO
                                        s,a
                                          re“
                                            respon
                                                 sib
                                                   lef
                                                     ord
                                                       ete
                                                         rr
                                                          inga
                                                             nd

d
ete
  ct
   ingf
      rauda
          nda
            bus
              e.”C
                 ent
                   ersf
                      orM
                        edi
                          car
                            eand M
                                 edi
                                   caidS
                                       erv
                                         ice
                                           sMed
                                              ica
                                                reA
                                                  dmin
                                                     is
                                                      tra
                                                        tiv
                                                          e

Con
  tra
    cto
      rSt
        atem
           ento
              f Wo
                 rk§C
                    .5.13
                        .


V
.    EV
      ICORE
          ’SFRAUDULENTCONDUCT

     A
     .    Backgroundonevi
                        Core’
                            sOp e
                                rat
                                  ionsandP
                                         art
                                           icipa
                                               tionin
          GovernmentHea
                      lthca
                          reP r
                              ograms

     66
      .   e
          viCo
             rem
               ark
                 ete
                   d,so
                      ld,
                        andp
                           erf
                             orm
                               ed,
                                 andc
                                    ont
                                      inu
                                        estom
                                            ark
                                              et
                                               ,se
                                                 ll,
                                                   andp
                                                      erf
                                                        orm
                                                          ,

u
ti
 liz
   at
    ion m
        ana
          gem
            ents
               erv
                 ice
                   stod
                      ete
                        rmin
                           ewh
                             eth
                               ers
                                 erv
                                   ice
                                     sth
                                       ata
                                         rec
                                           ove
                                             reda
                                                ndp
                                                  aidf
                                                     orby

v
ariou
    sgov
       ernm
          enth
             eal
               thin
                  sur
                    anc
                      epr
                        ogr
                          ams
                            ,in
                              clud
                                 ing M
                                     edi
                                       car
                                         eAdv
                                            ant
                                              age,a
                                                  rem
                                                    edi
                                                      cal
                                                        ly

r
eason
    abl
      eandn
          ece
            ssa
              ry.


                                  -14-
      Case 1:19-cv-02501-VM Document 7 Filed 06/10/20 Page 18 of 31




    67
     .    e
          viCo
             resp
                eci
                  fic
                    allyc
                        ont
                          rac
                            tsw
                              ithth
                                  ird
                                    -pa
                                      rtyin
                                          sur
                                            anc
                                              ecomp
                                                  ani
                                                    es,su
                                                        cha
                                                          s

W
ellC
   are,
      top
        erf
          orm
            uti
              liz
                ationm
                     ana
                       gem
                         ents
                            erv
                              ice
                                sbyp
                                   rov
                                     idingr
                                          eimbu
                                              rsem
                                                 entd
                                                    ete
                                                      rmin
                                                         at
                                                          ion
                                                            s

f
ors
  erv
    ice
      sor
        der
          edbyphy
                sic
                  ian
                    sanda
                        ll
                         iedh
                            eal
                              thp
                                rof
                                  ess
                                    ion
                                      alsf
                                         orhund
                                              red
                                                softhou
                                                      sand
                                                         sof

c
ove
  redl
     ive
       s,in
          clud
             ing M
                 edi
                   car
                     eAdv
                        ant
                          age
                            .

    68
     .    e
          viCo
             re’
               sCl
                 ini
                   calR
                      evi
                        ewe
                          rsa
                            ret
                              rain
                                 edin
                                    theu
                                       seo
                                         fut
                                           il
                                            iza
                                              tionr
                                                  evi
                                                    ewc
                                                      ri
                                                       ter
                                                         iaa
                                                           nd

r
ule
  spr
    ovid
       edto e
            viCo
               re by MCO
                       s(som
                           etim
                              esa
                                lsor
                                   efe
                                     rre
                                       dto a
                                           sth
                                             e “A
                                                dmin
                                                   is
                                                    tra
                                                      tiv
                                                        e

A
lgo
  ri
   thm
     ”)toa
         sse
           ssa
             ndtos
                 cre
                   enr
                     equ
                       est
                         sfo
                           rpr
                             iora
                                utho
                                   riz
                                     ationo
                                          fev
                                            alu
                                              at
                                               iona
                                                  ndt
                                                    rea
                                                      tme
                                                        nt

p
roc
  edu
    res,w
        hic
          hre
            que
              stsm
                 ayh
                   aveb
                      eenp
                         roc
                           ess
                             edp
                               rev
                                 iou
                                   slybyc
                                        ler
                                          ica
                                            lin
                                              tak
                                                ede
                                                  par
                                                    tme
                                                      nts
                                                        taf
                                                          f

toc
  oll
    ectd
       emog
          raph
             icd
               ata
                 .Cl
                   ini
                     calR
                        evi
                          ewe
                            rsc
                              ons
                                ide
                                  rth
                                    ene
                                      edso
                                         find
                                            ividu
                                                alp
                                                  at
                                                   ien
                                                     tsa
                                                       nd

c
har
  act
    eri
      st
       icso
          fth
            elo
              cald
                 el
                  ive
                    rysy
                       stemw
                           henapp
                                lyingth
                                      ecl
                                        ini
                                          calc
                                             ri
                                              ter
                                                ia
                                                 .ev
                                                   iCo
                                                     re’
                                                       sCl
                                                         ini
                                                           cal

R
evi
  ewe
    rsh
      aveth
          eau
            tho
              ri
               tytoc
                   ert
                     ify(i
                         .e
                          .,a
                            ppr
                              ove
                                )re
                                  que
                                    stsw
                                       henth
                                           ecl
                                             ini
                                               calin
                                                   form
                                                      ation

p
rov
  ide
    disc
       ons
         is
          ten
            twi
              thth
                 eut
                   il
                    iza
                      tionr
                          evi
                            ewc
                              ri
                               ter
                                 iaa
                                   nds
                                     tand
                                        ard
                                          sofp
                                             rac
                                               tic
                                                 e.

    69
     .    T
          hev
            ariou
                ssc
                  hem
                    esd
                      esc
                        rib
                          edh
                            ere
                              in, und
                                    erw
                                      hic
                                        hev
                                          iCo
                                            rep
                                              rov
                                                ided p
                                                     rio
                                                       r

a
utho
   riz
     ationf
          ors
            erv
              ice
                sinc
                   ert
                     ainc
                        ase
                          swi
                            thnor
                                evi
                                  ewa
                                    tal
                                      l,no
                                         ton
                                           lyv
                                             iol
                                               ate
                                                 dev
                                                   iCo
                                                     re’
                                                       sow
                                                         n

in
 ter
   nalpo
       lic
         iesa
            ndp
              roc
                edu
                  res
                    ,bu
                      t,mo
                         reimpo
                              rta
                                ntly
                                   ,re
                                     sul
                                       tedinth
                                             esubm
                                                 iss
                                                   iono
                                                      ffa
                                                        lsec
                                                           la
                                                            ims

f
orp
  aym
    ento
       fse
         rvi
           cesa
              sev
                iCo
                  rew
                    asp
                      rov
                        idingw
                             orth
                                les
                                  sse
                                    rvi
                                      ceso
                                         fnov
                                            alu
                                              easasub
                                                    con
                                                      tra
                                                        cto
                                                          r

onaG
   ove
     rnm
       ent
         -con
            tra
              ct
               .

    B
    .     e
          viC
            ore
              ’sS
                chem
                   e –InD
                        eta
                          il

          1
          .     P
                rop
                  erP
                    rio
                      rAu
                        tho
                          riz
                            ationApp
                                   rova
                                      lsandD
                                           enia
                                              ls

    70
     .    I
          f(1
            )at
              rea
                tingp
                    rov
                      ide
                        rde
                          cid
                            esth
                               atap
                                  at
                                   ien
                                     tre
                                       qui
                                         ress
                                            erv
                                              ice
                                                sand(
                                                    2)th
                                                       atp
                                                         at
                                                          ien
                                                            t

i
sab
  ene
    fic
      iaryo
          fMe
            dic
              areA
                 dva
                   ntag
                      eth
                        atc
                          ont
                            rac
                              tsw
                                itha
                                   n MCOth
                                         atintu
                                              rnc
                                                ont
                                                  rac
                                                    tsw
                                                      ith

e
viCo
   re,th
       enth
          epr
            ovid
               ero
                 rhi
                   s/h
                     ero
                       ff
                        ice mu
                             stc
                               ommun
                                   ica
                                     tew
                                       ithev
                                           iCo
                                             retoob
                                                  ta
                                                   inp
                                                     rio
                                                       r

a
utho
   riz
     ationf
          orth
             ese
               rvi
                 ceino
                     rde
                       rtoe
                          nsu
                            reth
                               atth
                                  eco
                                    stso
                                       fth
                                         ese
                                           rvi
                                             cesw
                                                il
                                                 lbec
                                                    ove
                                                      redby

M
edi
  car
    eAdv
       ant
         age
           .


                                  -15-
      Case 1:19-cv-02501-VM Document 7 Filed 06/10/20 Page 19 of 31




    71
     .    T
          hisc
             ommun
                 ica
                   tionc
                       anb
                         eac
                           comp
                              li
                               she
                                 dby
                                   tel
                                     ephon
                                         inge
                                            viCo
                                               re,f
                                                  axingev
                                                        iCo
                                                          re,

o
rus
  inge
     viCo
        re’
          swe
            bsi
              te
               .Re
                 gar
                   dle
                     sso
                       fwh
                         ichm
                            ethodth
                                  epr
                                    ovid
                                       erpu
                                          rsu
                                            es,th
                                                ein
                                                  form
                                                     ationi
                                                          s

e
nte
  red
    intoar
         equ
           estm
              ana
                gem
                  entsy
                      stemm
                          ain
                            ta
                             ine
                               dbye
                                  viCo
                                     re,c
                                        al
                                         led“
                                            Ima
                                              geO
                                                ne.
                                                  ”Th
                                                    eIm
                                                      age

O
nesy
   stemp
       romp
          tsu
            ser
              s –e
                 viCo
                    rein
                       tak
                         epe
                           rsonn
                               el
                                ,ev
                                  iCo
                                    reC
                                      lin
                                        ica
                                          lRe
                                            view
                                               ers
                                                 ,orth
                                                     e

p
rov
  ide
    rsth
       ems
         elv
           es–top
                rov
                  idesom
                       eofth
                           epo
                             int
                               sofd
                                  emog
                                     raph
                                        ica
                                          ndc
                                            lin
                                              ica
                                                lin
                                                  form
                                                     ation

n
ece
  ssa
    ryf
      ore
        viCo
           reto m
                aker
                   eimbu
                       rsem
                          entd
                             ete
                               rmin
                                  at
                                   ion
                                     s.

    72
     .    I
          nadd
             it
              ionto“
                   Imag
                      eOn
                        e,”e
                           viCo
                              reemp
                                  loy
                                    sad
                                      ataa
                                         naly
                                            ti
                                             cssy
                                                stemc
                                                    al
                                                     led

“Co
  reP
    ath
      ”to m
          anag
             esu
               chr
                 equ
                   est
                     s. Co
                         reP
                           ath w
                               asc
                                 rea
                                   tedtoa
                                        utom
                                           atep
                                              rio
                                                rau
                                                  tho
                                                    riz
                                                      ation

r
equ
  est
    sfo
      raw
        idev
           ari
             etyo
                fpopu
                    lat
                      ion
                        s,c
                          ond
                            it
                             ion
                               sandd
                                   iag
                                     nos
                                       es.

    73
     .    T
          hisa
             utom
                ationi
                     s no
                        tba
                          sed on v
                                 al
                                  ida
                                    ndr
                                      eli
                                        abl
                                          ecl
                                            ini
                                              calin
                                                  form
                                                     ationa
                                                          nd

e
vid
  enc
    e-b
      ase
        dcl
          ini
            calgu
                ide
                  lin
                    es,bu
                        tra
                          the
                            ronc
                               ri
                                ter
                                  iath
                                     atdono
                                          tme
                                            aning
                                                ful
                                                  lyd
                                                    ete
                                                      rmin
                                                         eth
                                                           e

p
rop
  ern
    eeda
       nds
         cop
           efo
             rse
               rvi
                 ces
                   ,su
                     cha
                       sth
                         enumb
                             ero
                               fvi
                                 si
                                  tsa
                                    tis
                                      sue
                                        .

    74
     .    Co
           reP
             athw
                asd
                  esig
                     nedtor
                          elyonin
                                suf
                                  fic
                                    ien
                                      tcl
                                        ini
                                          calin
                                              form
                                                 ationina
                                                        nef
                                                          for
                                                            tto

a
uto
  -app
     rov
       epr
         iora
            utho
               riz
                 ation
                     sre
                       gar
                         dle
                           sso
                             fscop
                                 eorn
                                    ece
                                      ssi
                                        ty.

    75
     .    T
          heIm
             ageO
                nesy
                   stemc
                       ont
                         ain
                           sa“
                             jou
                               rna
                                 l”f
                                   ie
                                    ld,w
                                       hic
                                         htr
                                           ack
                                             sth
                                               eli
                                                 fet
                                                   imeo
                                                      fth
                                                        e

r
equ
  estinn
       arr
         ativ
            efo
              rm.I
                 nth
                   econ
                      tex
                        tofc
                           ase
                             s“ina
                                 uto
                                   -app
                                      rov
                                        als
                                          ta
                                           tus
                                             ,”C
                                               lin
                                                 ica
                                                   lRe
                                                     view
                                                        ersa
                                                           re

r
equ
  ire
    dtoe
       nte
         rin
           form
              ationin
                    toth
                       ejou
                          rna
                            lexp
                               la
                                iningth
                                      eira
                                         ppr
                                           ova
                                             l,th
                                                ate
                                                  ith
                                                    er(
                                                      i)do
                                                         esno
                                                            t

m
ean
  ing
    ful
      lya
        naly
           zew
             heth
                erth
                   ere
                     que
                       sti
                         spr
                           ope
                             rlyr
                                eimbu
                                    rsa
                                      ble
                                        ,or(
                                           ii
                                            )isi
                                               tse
                                                 lff
                                                   raudu
                                                       len
                                                         t.

    76
     .    Wh
           ena p
               rov
                 ide
                   rus
                     esth
                        eev
                          iCo
                            rew
                              ebs
                                iteto m
                                      akear
                                          equ
                                            est
                                              ,th
                                                epr
                                                  ovid
                                                     er

h
ims
  elf
    /he
      rse
        lfe
          nte
            rsc
              lin
                ica
                  lin
                    form
                       ationd
                            ire
                              ct
                               lyin
                                  toCo
                                     reP
                                       ath
                                         .

    77
     .    Wh
           enap
              rio
                rau
                  tho
                    riz
                      ati
                        onr
                          equ
                            estc
                               ome
                                 sinbyt
                                      ele
                                        phon
                                           eorf
                                              axa
                                                ndc
                                                  ont
                                                    ain
                                                      sth
                                                        e

in
 form
    ationn
         ece
           ssa
             ryto“
                 bui
                   ld”
                     ther
                        equ
                          estin
                              theCo
                                  reP
                                    athsy
                                        stem
                                           ,th
                                             ere
                                               que
                                                 sti
                                                   srou
                                                      ted
                                                        toin
                                                           tak
                                                             e

d
epa
  rtm
    entp
       ersonn
            el
             . T
               hein
                  tak
                    ede
                      par
                        tme
                          ntp
                            ersonn
                                 el
                                  ,whoa
                                      renon-
                                           cl
                                            ini
                                              calc
                                                 ler
                                                   ks,u
                                                      seth
                                                         e




                                  -16-
      Case 1:19-cv-02501-VM Document 7 Filed 06/10/20 Page 20 of 31




in
 form
    ationp
         rov
           ide
             dto“
                bui
                  ld”th
                      ere
                        que
                          stinth
                               eCo
                                 reP
                                   athsy
                                       stemino
                                             rde
                                               rtoe
                                                  nab
                                                    leth
                                                       esy
                                                         stem

tog
  ene
    rat
      eap
        rio
          rau
            tho
              riz
                ationd
                     eci
                       sion
                          .

    78
     .    Wh
           enap
              rio
                rau
                  tho
                    riz
                      ationr
                           equ
                             estc
                                ome
                                  sinbyt
                                       ele
                                         phon
                                            eorf
                                               axa
                                                 nddo
                                                    esno
                                                       t

c
ont
  ainth
      ein
        form
           ationn
                ece
                  ssa
                    ryto“
                        bui
                          ld”th
                              ere
                                que
                                  stinth
                                       eCo
                                         reP
                                           athsy
                                               stem
                                                  ,th
                                                    ere
                                                      que
                                                        sti
                                                          s

r
out
  edtoC
      lin
        ica
          lRe
            view
               ers
                 .

    79
     .    U
          nde
            rev
              iCo
                re’
                  sleg
                     ala
                       ndc
                         ont
                           rac
                             tua
                               lob
                                 lig
                                   at
                                    ion
                                      s,a
                                        fte
                                          rar
                                            equ
                                              estf
                                                 oras
                                                    erv
                                                      icef
                                                         or

ab
 ene
   fic
     iaryo
         fMe
           dic
             areo
                rMe
                  dic
                    aidi
                       s“bu
                          il
                           t”inCo
                                reP
                                  atha
                                     nd/o
                                        rIm
                                          ageO
                                             ne,e
                                                viCo
                                                   reC
                                                     lin
                                                       ica
                                                         l

R
evi
  ewe
    rsa
      resuppo
            sedtor
                 evi
                   ewth
                      ere
                        que
                          sttod
                              ete
                                rmin
                                   ewh
                                     eth
                                       erth
                                          ese
                                            rvi
                                              cei
                                                sme
                                                  dic
                                                    al
                                                     ly

n
ece
  ssa
    ryb
      efo
        rep
          rio
            rau
              tho
                riz
                  ationw
                       il
                        lbea
                           ppr
                             ove
                               d.I
                                 fth
                                   ecl
                                     ini
                                       calin
                                           form
                                              ationth
                                                    atw
                                                      ase
                                                        nte
                                                          red

in
 toIm
    ageO
       nei
         sin
           suf
             fic
               ien
                 tfo
                   rma
                     kingsu
                          chad
                             ete
                               rmin
                                  at
                                   ion
                                     ,th
                                       enC
                                         lin
                                           ica
                                             lRe
                                               view
                                                  ersa
                                                     re

suppo
    sedtop
         lac
           eth
             eca
               seonho
                    lda
                      ndr
                        equ
                          esta
                             ddi
                               tion
                                  alin
                                     form
                                        ationn
                                             ece
                                               ssa
                                                 ryf
                                                   orth
                                                      eird
                                                         eci
                                                           sion
                                                              .

    80
     .    I
          nst
            eado
               fpr
                 ovid
                    inga m
                         ean
                           ing
                             fulr
                                evi
                                  ewina
                                      llsu
                                         chc
                                           ase
                                             s,how
                                                 eve
                                                   r,e
                                                     viCo
                                                        reh
                                                          as

d
evi
  sedav
      ari
        etyo
           fin
             ter
               loc
                 kings
                     chem
                        esd
                          esig
                             nedtoe
                                  nsu
                                    ref
                                      astTAT
                                           ,highr
                                                ate
                                                  sofa
                                                     ppr
                                                       ova
                                                         lfo
                                                           r

r
equ
  est
    s(in
       clud
          ing100%a
                 ppr
                   ova
                     lsf
                       orc
                         ert
                           ainty
                               peso
                                  fre
                                    que
                                      sts
                                        ),a
                                          ndlowc
                                               ost
                                                 sofr
                                                    evi
                                                      ewto

e
viCo
   re–bys
        acr
          if
           ic
            ingap
                rop
                  err
                    evi
                      ewe
                        nti
                          relyinm
                                anyc
                                   ateg
                                      ori
                                        eso
                                          fca
                                            ses
                                              .

          2
          .     D
                ire
                  ctiv
                     est
                       oManua
                            lly Au
                                 to-App
                                      rov
                                        e

    81
     .    O
          nef
            raudu
                len
                  tme
                    thodbyw
                          hic
                            hev
                              iCo
                                rer
                                  edu
                                    cesth
                                        etim
                                           eand mon
                                                  eysp
                                                     entoni
                                                          ts

r
evi
  ewr
    espon
        sib
          il
           it
            iesi
               stod
                  ire
                    ctC
                      lin
                        ica
                          lRe
                            view
                               erstoig
                                     nor
                                       eac
                                         cep
                                           tab
                                             les
                                               tand
                                                  ard
                                                    sofc
                                                       lin
                                                         ica
                                                           l

p
rac
  tic
    e,e
      vid
        enc
          e-b
            ase
              dde
                cis
                  ion m
                      aking
                          ,andth
                               eirow
                                   ncl
                                     ini
                                       caljudgm
                                              ent
                                                ,andtoin
                                                       ste
                                                         ads
                                                           imp
                                                             ly

“
auto
   -app
      rov
        e”a
          llr
            equ
              est
                sre
                  la
                   tingtoc
                         ert
                           ainp
                              rov
                                ide
                                  rs
                                   ,th
                                     era
                                       pie
                                         s,a
                                           ndpopu
                                                la
                                                 tion
                                                    s.

    82
     .    C
          lin
            ica
              lRe
                view
                   ersf
                      ollowa
                           ndimp
                               lem
                                 entth
                                     ese“
                                        auto-
                                            app
                                              rov
                                                e”d
                                                  ire
                                                    ct
                                                     ive
                                                       sby

s
imp
  ly a
     ppr
       oving w
             hat
               eve
                 rse
                   rvi
                     cesa p
                          rov
                            ide
                              rre
                                que
                                  sts
                                    ,wi
                                      thou
                                         tma
                                           king a
                                                nind
                                                   epe
                                                     nde
                                                       nt

d
ete
  rmin
     at
      iononw
           heth
              ertho
                  ses
                    erv
                      ice
                        sar
                          eme
                            dic
                              al
                               lyn
                                 ece
                                   ssa
                                     ryo
                                       rre
                                         ason
                                            abl
                                              e.




                                  -17-
       Case 1:19-cv-02501-VM Document 7 Filed 06/10/20 Page 21 of 31




    83
     .     T
           hes
             edi
               rec
                 tiv
                   esa
                     rer
                       elay
                          edf
                            rome
                               viCo
                                  rem
                                    ana
                                      gem
                                        entto C
                                              lin
                                                ica
                                                  lRev
                                                     iew
                                                       ers

th
 roug
    htr
      ain
        ingm
           ate
             ria
               ls
                ,em
                  ail
                    s,a
                      ndc
                        onf
                          ere
                            ncec
                               al
                                ls
                                 .

    84
     .     I
           n m
             any c
                 ase
                   s,d
                     ire
                       ct
                        ive
                          sto “
                              auto
                                 -app
                                    rov
                                      e”c
                                        ert
                                          ain c
                                              ateg
                                                 ori
                                                   eso
                                                     fre
                                                       que
                                                         sts

o
rig
  ina
    te
     dfr
       ome
         viC
           orem
              anag
                 eme
                   nt.e
                      viCo
                         rei
                           s mo
                              tiv
                                ate
                                  dtoemp
                                       loya
                                          uto-
                                             app
                                               rov
                                                 alp
                                                   roc
                                                     edu
                                                       res

f
orav
   ari
     etyo
        fre
          ason
             s,in
                clud
                   ingh
                      and
                        lingh
                            ighvo
                                lum
                                  eso
                                    fre
                                      que
                                        sts
                                          ,st
                                            affsho
                                                 rtag
                                                    es,a
                                                       ndt
                                                         igh
                                                           t

TAT
  s.

    85
     .     U
           ponin
               form
                  ationa
                       ndb
                         eli
                           ef,e
                              viCo
                                 re’
                                   scon
                                      tra
                                        ctsw
                                           ithin
                                               sur
                                                 ersin
                                                     clud
                                                        ekeyt
                                                            iming

p
rov
  is
   ion
     sth
       atr
         equ
           iree
              viCo
                 retoa
                     ppr
                       ove
                         ,pa
                           rt
                            ial
                              lya
                                ppr
                                  ove
                                    ,ord
                                       enyp
                                          rov
                                            ide
                                              rre
                                                que
                                                  stsw
                                                     ith
                                                       ina

l
imi
  tedt
     ime
       -pe
         riodo
             rpayap
                  ena
                    ltyf
                       orth
                          ela
                            ter
                              espon
                                  se.

    86
     .     A
           uto-
              app
                rov
                  ala
                    lsok
                       eep
                         sre
                           viewc
                               ost
                                 sdow
                                    nbye
                                       nab
                                         linge
                                             viCo
                                                retoa
                                                    ssig
                                                       nCl
                                                         ini
                                                           cal

R
evi
  ewe
    rstor
        evi
          ewc
            ase
              sou
                ts
                 ideo
                    fth
                      eirs
                         cop
                           eofp
                              rac
                                tic
                                  eand
                                     lic
                                       ensu
                                          re.B
                                             eca
                                               usec
                                                  ase
                                                    s“ina
                                                        uto
                                                          -

a
ppr
  ova
    lst
      atu
        s”a
          retob
              eapp
                 rov
                   edr
                     ega
                       rdl
                         esso
                            fne
                              ed,e
                                 viCo
                                    rei
                                      sab
                                        letoa
                                            ssi
                                              gnC
                                                lin
                                                  ica
                                                    lRe
                                                      view
                                                         ers

toa
  ppr
    ovec
       ase
         sinf
            ie
             ldsin w
                   hic
                     hth
                       eyl
                         ackexp
                              eri
                                enc
                                  e,know
                                       ledg
                                          e,andl
                                               ice
                                                 nsu
                                                   re,m
                                                      aking

e
viCo
   re’
     sst
       affmo
           ref
             lex
               ibl
                 e.

    87
     .     F
           ore
             xamp
                le
                 , on M
                      arch 23
                            , 2018
                                 ,wh
                                   ene
                                     viCo
                                        rew
                                          as“
                                            sho
                                              rts
                                                taf
                                                  fed onth
                                                         e

[o
 ccup
    at
     ion
       alth
          era
            py]s
               ide
                 ,”M
                   ary
                     sue Ag
                          ost
                            ini
                              , M
                                ana
                                  gero
                                     f Mu
                                        scu
                                          loSk
                                             ele
                                               ta
                                                l (“
                                                   MSK”
                                                      )

Sp
 eci
   ali
     zedT
        her
          apy
            ,op
              ene
                dre
                  viewo
                      fau
                        to-
                          app
                            rov
                              eoc
                                cup
                                  ation
                                      alth
                                         era
                                           pyr
                                             equ
                                               est
                                                 stoa
                                                    llp
                                                      edi
                                                        atr
                                                          ic

phy
  sic
    alth
       era
         pyC
           lin
             ica
               lRe
                 view
                    ers
                      .Iti
                         son
                           lyth
                              eau
                                to-
                                  app
                                    rov
                                      alsy
                                         stemth
                                              atm
                                                ake
                                                  sitpo
                                                      ssib
                                                         lef
                                                           or

e
viCo
   retor
       eas
         sig
           nst
             affinth
                   isw
                     ay–th
                         ere
                           viewe
                               viCo
                                  rew
                                    ouldo
                                        the
                                          rwi
                                            seemp
                                                loyw
                                                   ouldr
                                                       equ
                                                         ire

sp
 eci
   alt
     rain
        inga
           ndknow
                ledg
                   eth
                     ata
                       uto
                         -app
                            rov
                              als
                                chem
                                   esdono
                                        tre
                                          qui
                                            re.

    88
     .     R
           ein
             for
               cingth
                    at“
                      auto
                         -app
                            rov
                              al”r
                                 el
                                  iev
                                    esth
                                       eCl
                                         ini
                                           calR
                                              evi
                                                ewe
                                                  rofp
                                                     erf
                                                       orm
                                                         inga

m
ean
  ing
    fulr
       evi
         ew,ina
              nOc
                tob
                  er28
                     ,2017em
                           ail
                             ,Ag
                               ost
                                 inino
                                     ted
                                       :“[A
                                          ]nyP
                                             asspo
                                                 rtc
                                                   ase
                                                     swi
                                                       tha




                                   -18-
      Case 1:19-cv-02501-VM Document 7 Filed 06/10/20 Page 22 of 31




s
tar
  tda
    teo
      f11
        /1/17o
             rla
               terr
                  equ
                    ire
                      sme
                        dic
                          aln
                            ece
                              ssi
                                tyr
                                  evi
                                    ew. As
                                         tar
                                           tda
                                             teo
                                               f10
                                                 /31
                                                   /17o
                                                      rbe
                                                        for
                                                          e

r
ema
  insa
     utoa
        ppr
          ova
            l.
             ”

    89
     .    D
          efe
            nda
              nte
                viCo
                   reh
                     asa
                       ctu
                         alknow
                              ledg
                                 eno
                                   ton
                                     lyo
                                       fth
                                         efa
                                           ctth
                                              ati
                                                tsa
                                                  uto
                                                    -app
                                                       rov
                                                         e

s
chem
   eing
      ene
        raldo
            esno
               tcomp
                   ly w
                      iths
                         ta
                          tuto
                             ryr
                               equ
                                 irem
                                    ent
                                      s,bu
                                         tal
                                           soo
                                             fma
                                               nyd
                                                 isc
                                                   ret
                                                     e

e
xamp
   lesw
      her
        eit
          s“a
            uto
              -app
                 rov
                   e”s
                     chem
                        ele
                          dtoin
                              app
                                rop
                                  ria
                                    tea
                                      utho
                                         riz
                                           ation
                                               sofs
                                                  erv
                                                    ice
                                                      s.

    90
     .    A
          gos
            tin
              i,inaN
                   ovemb
                       er8
                         ,2017em
                               ail
                                 ,he
                                   rse
                                     lfd
                                       esc
                                         rib
                                           edc
                                             ateg
                                                ori
                                                  eso
                                                    fca
                                                      sesth
                                                          at

C
lin
  ica
    lRe
      view
         ers“
            area
               utoa
                  ppr
                    ovingth
                          ata
                            skf
                              ors
                                ign
                                  if
                                   ica
                                     ntly mo
                                           rev
                                             is
                                              it
                                               sth
                                                 anw
                                                   ewou
                                                      ld

a
ppr
  ove
    ,”a
      ndr
        equ
          est
            edas
               eto
                 f“e
                   xamp
                      leso
                         feg
                           reg
                             iou
                               sre
                                 que
                                   sts
                                     ”tou
                                        seina
                                            nup
                                              com
                                                ingm
                                                   eet
                                                     ing
                                                       .

A
gos
  tin
    isp
      eci
        fic
          allyr
              efe
                ren
                  cedinth
                        isem
                           ailac
                               asein w
                                     hic
                                       haC
                                         lin
                                           ica
                                             lRe
                                               view
                                                  erh
                                                    ad“
                                                      toa
                                                        uto

a
ppr
  ove200v
        is
         it
          sfo
            rana
               nkl
                 esp
                   rainl
                       astw
                          eek
                            .”

    91
     .    F
          urth
             ermo
                re,uponin
                        form
                           ationa
                                ndb
                                  el
                                   ief
                                     ,ev
                                       iCo
                                         re’
                                           sau
                                             to-
                                               app
                                                 rov
                                                   alr
                                                     ubb
                                                       er-
                                                         stamp

h
adal
   arg
     esc
       opeb
          eyondju
                stphy
                    sic
                      alth
                         era
                           pys
                             erv
                               ice
                                 s,in
                                    clud
                                       ingbu
                                           tno
                                             tlim
                                                ite
                                                  dtoth
                                                      eau
                                                        to-

a
ppr
  ova
    lofc
       ert
         ainr
            adio
               logys
                   erv
                     ice
                       s,c
                         ard
                           iologyp
                                 roc
                                   edu
                                     res
                                       ,in
                                         ter
                                           ven
                                             tion
                                                alp
                                                  ainp
                                                     roc
                                                       edu
                                                         res
                                                           ,and

l
abo
  rato
     rym
       anag
          eme
            nt.

          3
          .     C
                oreP
                   athandIm
                          ageOn
                              e

    92
     .    e
          viCo
             reh
               asa
                 lsoimp
                      lem
                        ent
                          eda
                            rt
                             if
                              ic
                               ia
                                lin
                                  te
                                   ll
                                    ige
                                      ncesy
                                          stem
                                             stof
                                                urth
                                                   ers
                                                     tre
                                                       aml
                                                         ine

th
 efr
   audu
      len
        tau
          to-
            app
              rov
                epr
                  oce
                    ss.

    93
     .    T
          hea
            uto-
               app
                 rov
                   als
                     chem
                        edi
                          scu
                            sse
                              dabov
                                  eisl
                                     esse
                                        ff
                                         ic
                                          ien
                                            tth
                                              ani
                                                tmi
                                                  ghtb
                                                     e:

A
lthoug
     hth
       esc
         hem
           epr
             eve
               ntsC
                  lin
                    ica
                      lRe
                        view
                           ersf
                              roma
                                 ppr
                                   oving
                                       ,pa
                                         rt
                                          ial
                                            lya
                                              ppr
                                                oving
                                                    ,ord
                                                       eny
                                                         ing

c
ase
  sba
    sedupona
           nind
              epe
                nde
                  ntd
                    ete
                      rmin
                         at
                          iono
                             fne
                               ed,th
                                   esc
                                     hem
                                       est
                                         il
                                          lre
                                            qui
                                              resad
                                                  emin
                                                     imi
                                                       s

l
eve
  lofinvo
        lvem
           entf
              rom C
                  lin
                    ica
                      lRe
                        view
                           ers
                             ,who mu
                                   stid
                                      ent
                                        ifyth
                                            ere
                                              que
                                                sta
                                                  sinvo
                                                      lvinga

c
ateg
   ory“
      ina
        uto
          -app
             rov
               als
                 ta
                  tus
                    ,”a
                      ndth
                         enm
                           anu
                             allya
                                 ppr
                                   oveth
                                       ere
                                         que
                                           st.T
                                              hen
                                                ece
                                                  ssi
                                                    tyo
                                                      fth
                                                        is

hum
  aninpu
       tma
         kesi
            tdi
              ff
               icu
                 ltf
                   ore
                     viCo
                        retos
                            cal
                              eupi
                                 tsr
                                   evi
                                     ewp
                                       roc
                                         essa
                                            ndin
                                               cre
                                                 asei
                                                    ts

g
eog
  raph
     ica
       lcov
          erag
             erang
                 e,numb
                      ero
                        fcov
                           ere
                             dliv
                                es,a
                                   ndm
                                     ark
                                       etsh
                                          are
                                            .


                                  -19-
      Case 1:19-cv-02501-VM Document 7 Filed 06/10/20 Page 23 of 31




    94
     .    T
          ore
            spondtoth
                    isn
                      eed
                        ,ev
                          iCo
                            red
                              esig
                                 nedi
                                    tsd
                                      ataa
                                         naly
                                            ti
                                             cssy
                                                stem
                                                   ,Co
                                                     reP
                                                       ath
                                                         . By

empow
    erin
       gth
         isa
           utom
              ate
                dsy
                  stemtod
                        ete
                          rmin
                             ewh
                               eth
                                 ertoa
                                     utho
                                        riz
                                          ear
                                            equ
                                              est
                                                eds
                                                  erv
                                                    ice
                                                      ,ev
                                                        iCo
                                                          re

s
ave
  sit
    sel
      fsig
         nif
           ica
             ntc
               ost
                 s,a
                   void
                      sth
                        eri
                          sk o
                             fTAT p
                                  ena
                                    lt
                                     ies
                                       ,and m
                                            ake
                                              sit
                                                sut
                                                  il
                                                   iza
                                                     tio
                                                       n

m
anag
   eme
     nts
       erv
         ice
           s“s
             cal
               abl
                 e”–bys
                      acr
                        if
                         ic
                          ingth
                              eme
                                aning
                                    fulr
                                       evi
                                         ewi
                                           tisob
                                               lig
                                                 ate
                                                   dtop
                                                      erf
                                                        orm
                                                          .

    95
     .    I
          naphon
               eca
                 llonS
                     ept
                       emb
                         er14
                            ,2017
                                ,Br
                                  uceB
                                     row
                                       nst
                                         ein,e
                                             viCo
                                                re’
                                                  sMSK P
                                                       rodu
                                                          ct

A
dvi
  sor
    ,adv
       ise
         dce
           rta
             inp
               edi
                 atr
                   icC
                     lin
                       ica
                         lRe
                           view
                              ersth
                                  ate
                                    viCo
                                       re’
                                         sexp
                                            ans
                                              ionin
                                                  ton
                                                    ewbu
                                                       sin
                                                         ess

l
ine
  swou
     ldin
        cre
          aseth
              enumb
                  ero
                    fre
                      que
                        stssubm
                              it
                               tedtoe
                                    viCo
                                       retoapo
                                             intw
                                                her
                                                  eitw
                                                     ouldb
                                                         e

impo
   ssib
      lef
        orC
          lin
            ica
              lRe
                view
                   ersm
                      akingd
                           ete
                             rmin
                                at
                                 ion
                                   stok
                                      eepup w
                                            ithth
                                                egr
                                                  eat
                                                    ervo
                                                       lum
                                                         e.

B
row
  nst
    einf
       urth
          era
            dvi
              sedth
                  ath
                    ewa
                      swo
                        rkingonaCo
                                 reP
                                   ath A
                                       Ipr
                                         oce
                                           sssp
                                              eci
                                                fictop
                                                     edi
                                                       atr
                                                         ic

o
ccup
   at
    ion
      ala
        ndphy
            sic
              alth
                 era
                   py,w
                      hic
                        hwou
                           ldau
                              tom
                                ati
                                  cal
                                    lya
                                      ppr
                                        oveth
                                            efi
                                              rsta
                                                 nds
                                                   econdsu
                                                         ch

r
equ
  est
    sfr
      omap
         rov
           ide
             rwi
               thou
                  tanyc
                      lin
                        ica
                          lre
                            view
                               .Th
                                 efi
                                   rstp
                                      rov
                                        ide
                                          rre
                                            que
                                              stinth
                                                   isc
                                                     ont
                                                       ext

w
ouldb
    eau
      tom
        ati
          cal
            lyapp
                rov
                  ed.T
                     ode
                       sig
                         ncr
                           ite
                             ria
                               toe
                                 nab
                                   leth
                                      eAI
                                        toh
                                          and
                                            leth
                                               ese
                                                 condr
                                                     equ
                                                       est

f
romap
    rov
      ide
        rinth
            isc
              ont
                ext
                  ,Br
                    own
                      ste
                        insoug
                             ht,a
                                ndr
                                  ece
                                    ive
                                      d,a
                                        ssi
                                          sta
                                            ncef
                                               romc
                                                  ert
                                                    ainp
                                                       edi
                                                         atr
                                                           ic

C
lin
  ica
    lRe
      view
         ers
           .

    96
     .    I
          nanO
             ctob
                er26
                   ,2017em
                         ail
                           ,Ro
                             ccoL
                                abb
                                  adi
                                    a,e
                                      viCo
                                         reV
                                           iceP
                                              res
                                                ide
                                                  ntf
                                                    orC
                                                      lin
                                                        ica
                                                          l

Con
  ten
    tandI
        nteg
           rat
             ion
               ,ci
                 rcu
                   la
                    tedado
                         cum
                           entd
                              esc
                                rib
                                  ingth
                                      eCo
                                        reP
                                          athsy
                                              stem
                                                 .Th
                                                   isdo
                                                      cum
                                                        ent

s
ta
 ted
   tha
     tCo
       reP
         athw
            ouldr
                equ
                  irep
                     rov
                       ide
                         rstor
                             espondon
                                    lytoa“
                                         lim
                                           ite
                                             dse
                                               tofc
                                                  lin
                                                    ica
                                                      lqu
                                                        est
                                                          ion
                                                            s”

du
 ringth
      ere
        que
          stf
            orc
              are
                ,ande
                    xpl
                      ain
                        edCo
                           reP
                             ath
                               ’sm
                                 aing
                                    oal
                                      s:“
                                        [i
                                         ]ti
                                           sap
                                             rim
                                               aryin
                                                   ten
                                                     tiono
                                                         f

Co
 reP
   ath
     tor
       eso
         lveah
             ighma
                 jor
                   it
                    yofe
                       pisod
                           eso
                             fca
                               rew
                                 ithou
                                     tre
                                       qui
                                         ringan
                                              ypra
                                                 ct
                                                  it
                                                   ion
                                                     err
                                                       evi
                                                         ew

o
radd
   it
    ion
      alc
        lin
          ica
            lin
              form
                 ationou
                       ts
                        ideo
                           fth
                             epa
                               thw
                                 ays
                                   ”(emph
                                        asi
                                          sadd
                                             ed)
                                               .Co
                                                 reP
                                                   ath w
                                                       ould

a
voidp
    rac
      ti
       tion
          err
            evi
              ewbym
                  ech
                    ani
                      cal
                        lya
                          ppr
                            ovings
                                 erv
                                   ice
                                     sre
                                       que
                                         stsoni
                                              tsow
                                                 n.

    97
     .    I
          naphon
               eca
                 llonS
                     ept
                       emb
                         er15
                            ,2018
                                ,La
                                  bba
                                    diar
                                       epr
                                         ese
                                           nte
                                             dth
                                               atB
                                                 rown
                                                    ste
                                                      in’
                                                        s

a
utom
   ate
     dpr
       oce
         ssf
           orp
             edi
               atr
                 icth
                    era
                      pyr
                        equ
                          est
                            swa
                              sde
                                sig
                                  nedw
                                     ithth
                                         ego
                                           alo
                                             fma
                                               kinge
                                                   viCo
                                                      re’
                                                        s




                                  -20-
      Case 1:19-cv-02501-VM Document 7 Filed 06/10/20 Page 24 of 31




u
ti
 liz
   at
    ionr
       evi
         ew“
           sca
             lab
               le
                ,”i
                  .e
                   .,toe
                       nab
                         lee
                           viCo
                              retopu
                                   rsu
                                     e mo
                                        rebu
                                           sin
                                             essl
                                                ine
                                                  sands
                                                      ecu
                                                        rea

g
rea
  term
     ark
       etsh
          are
            .La
              bba
                dias
                   ta
                    tedth
                        atp
                          edi
                            atr
                              icth
                                 era
                                   pyr
                                     equ
                                       est
                                         sha
                                           dbe
                                             ent
                                               arg
                                                 ete
                                                   dbyth
                                                       is

p
rog
  ramb
     eca
       useo
          fth
            elong
                err
                  evi
                    ewt
                      imea
                         sso
                           cia
                             tedw
                                ithsu
                                    chr
                                      equ
                                        est
                                          s.

    98
     .    E
          venintho
                 sec
                   ase
                     swh
                       ereth
                           eCo
                             reP
                               athA
                                  Ido
                                    esno
                                       tind
                                          epe
                                            nde
                                              ntlym
                                                  aketh
                                                      efin
                                                         al

d
eci
  siona
      stoa
         utho
            riz
              ingar
                  equ
                    est
                      edt
                        rea
                          tme
                            nt,th
                                eIm
                                  ageO
                                     neso
                                        ftw
                                          ares
                                             ti
                                              llr
                                                est
                                                  ric
                                                    tsth
                                                       eab
                                                         il
                                                          ity

o
fCl
  ini
    calR
       evi
         ewe
           rstoc
               ondu
                  cta m
                      ean
                        ing
                          fulr
                             evi
                               ewby
                                  ,e.g
                                     .,m
                                       akingi
                                            tte
                                              chn
                                                ica
                                                  llyimpo
                                                        ssib
                                                           le

f
orth
   eCl
     ini
       calR
          evi
            ewe
              rtod
                 eny
                   ,orp
                      art
                        ial
                          lyd
                            eny
                              ,ce
                                rta
                                  inc
                                    ateg
                                       ori
                                         eso
                                           frequ
                                               est
                                                 s.

    99
     .    F
          ore
            xamp
               le
                ,onS
                   ept
                     emb
                       er6
                         ,2017
                             ,Ag
                               ost
                                 inino
                                     ti
                                      fie
                                        dth
                                          ere
                                            viewt
                                                eamth
                                                    atsh
                                                       eha
                                                         d

id
 ent
   if
    iedalog
          icp
            rob
              leminth
                    eIm
                      ageO
                         nesy
                            stemth
                                 atn
                                   eed
                                     edtob
                                         eadd
                                            res
                                              sed
                                                :Wi
                                                  thr
                                                    ega
                                                      rdto

W
ellC
   areF
      lor
        idaM
           edi
             caidc
                 ase
                   s,w
                     hic
                       hwe
                         resub
                             jec
                               ttoa
                                  n“a
                                    uto-
                                       app
                                         rov
                                           e”d
                                             ire
                                               ctiv
                                                  eatth
                                                      etim
                                                         e,

“
thesy
    stemshou
           ld b
              epr
                eve
                  nting u
                        sfr
                          om m
                             aking a
                                   dve
                                     rsed
                                        ete
                                          rmin
                                             at
                                              ion
                                                s,”i
                                                   .e
                                                    .,d
                                                      eni
                                                        als
                                                          ,

“
[h]ow
    eve
      r,th
         isi
           sno
             tha
               ppe
                 ning
                    .”

    100
      . S
        imi
          lar
            ly,inaM
                  arc
                    h7,2018em
                            ailimp
                                 lem
                                   ent
                                     ing ad
                                          if
                                           fer
                                             entr
                                                evi
                                                  ewp
                                                    roc
                                                      essf
                                                         or

c
ert
  ainc
     ateg
        ori
          eso
            fWe
              llC
                arec
                   ase
                     sth
                       ath
                         adb
                           eensub
                                jec
                                  ttoa
                                     uto
                                       -app
                                          rov
                                            al
                                             ,Ago
                                                st
                                                 inino
                                                     tedth
                                                         at

th
 ech
   ang
     e“w
       il
        lre
          qui
            rea
              nITupd
                   atea
                      sth
                        esy
                          stemdo
                               esn
                                 ota
                                   llowf
                                       orth
                                          esec
                                             ase
                                               stob
                                                  ede
                                                    nie
                                                      d.”

    101
      . A
        sof M
            arc
              h 2019
                   ,ev
                     iCo
                       reh
                         asimp
                             lem
                               ent
                                 ed Co
                                     reP
                                       athlog
                                            icp
                                              roc
                                                ess
                                                  esto

a
utom
   ati
     cal
       lya
         utho
            riz
              ere
                que
                  stsf
                     romh
                        eal
                          thc
                            arep
                               rov
                                 ide
                                   rsin
                                      clud
                                         ing A
                                             ff
                                              ini
                                                ty,B
                                                   lueC
                                                      ros
                                                        sBlu
                                                           e

Sh
 ie
  ld,P
     asspo
         rt
          ,and W
               ellC
                  are
                    ,ac
                      ros
                        sst
                          ate
                            sin
                              clud
                                 ing
                                   ,atl
                                      eas
                                        t,A
                                          rka
                                            nsa
                                              s,Conn
                                                   ect
                                                     icu
                                                       t,I
                                                         ll
                                                          ino
                                                            is
                                                             ,

K
entu
   cky
     ,Lou
        is
         ian
           a,M
             ain
               e,M
                 issou
                     ri
                      ,Mi
                        ssi
                          ssipp
                              i,N
                                ew M
                                   exi
                                     co,N
                                        ew Y
                                           ork
                                             ,No
                                               rth C
                                                   aro
                                                     lin
                                                       a,

O
kla
  hom
    a,Sou
        thC
          aro
            lin
              a,T
                enn
                  ess
                    ee,a
                       ndT
                         exa
                           s.

    C
    .     e
          viC
            ore
              ’sA
                ttemp
                    tst
                      o Wh
                         itewa
                             shi
                               tsAu
                                  to-
                                    App
                                      rova
                                         lSch
                                            eme
                                              s

    102
      . I
        nea
          rlyF
             ebr
               uary2019
                      ,ev
                        iCo
                          reb
                            ega
                              nap
                                roc
                                  esso
                                     fwh
                                       itew
                                          ash
                                            ingi
                                               tsin
                                                  ter
                                                    nal

r
evi
  ew m
     ate
       ria
         lstor
             emov
                eorob
                    fus
                      cat
                        ere
                          fer
                            enc
                              estoa
                                  utom
                                     ati
                                       capp
                                          rov
                                            al
                                             .Ate
                                                verys
                                                    tag
                                                      eofth
                                                          is

p
roc
  ess
    ,how
       eve
         r,e
           viCo
              rem
                adei
                   tcl
                     eartoC
                          lin
                            ica
                              lRe
                                view
                                   ersth
                                       atth
                                          ere
                                            pla
                                              cem
                                                ento
                                                   fth
                                                     e“a
                                                       uto
                                                         -


                                  -21-
      Case 1:19-cv-02501-VM Document 7 Filed 06/10/20 Page 25 of 31




a
ppr
  ove
    ”la
      ngu
        agew
           itheuph
                 emi
                   smsw
                      asno
                         tin
                           tend
                              eda
                                sasub
                                    sta
                                      ntiv
                                         ech
                                           ang
                                             eto
                                               thea
                                                  uto
                                                    -app
                                                       rov
                                                         e

p
roc
  ess
    ,wh
      iche
         viCo
            red
              ire
                cte
                  dit
                    sCl
                      ini
                        calR
                           evi
                             ewe
                               rstoc
                                   ont
                                     inu
                                       e.

    103
      . O
        nFe
          bru
            ary22
                ,2019
                    ,Ag
                      ost
                        iniem
                            ail
                              edasm
                                  allg
                                     roupo
                                         fCl
                                           ini
                                             calR
                                                evi
                                                  ewe
                                                    r

sup
  erv
    iso
      rs
       ,adv
          isingth
                emth
                   at“w
                      ene
                        edtoupd
                              ateou
                                  rre
                                    sou
                                      rce
                                        sandr
                                            emov
                                               eanyl
                                                   ang
                                                     uag
                                                       eof

‘
auto
   -app
      rov
        al
         ,’”a
            ndp
              rov
                idingsub
                       st
                        itu
                          tel
                            ang
                              uag
                                e,su
                                   cha
                                     s“a
                                       ppr
                                         ovea
                                            sre
                                              que
                                                ste
                                                  d,”a
                                                     nd“
                                                       app
                                                         rov
                                                           e

up
 toth
    ebe
      nef
        itl
          imi
            t”w
              ithw
                 hic
                   htoupd
                        ate
                          theA
                             dmin
                                is
                                 tra
                                   tiv
                                     eAlg
                                        ori
                                          thma
                                             ndH
                                               eal
                                                 thP
                                                   lanG
                                                      uid
                                                        e,

tw
 odo
   cum
     ent
       sCl
         ini
           calR
              evi
                ewe
                  rsr
                    elyuponinev
                              alu
                                at
                                 ingp
                                    rio
                                      rau
                                        tho
                                          riz
                                            ationr
                                                 equ
                                                   est
                                                     s.

    104
      . H
        owe
          ver
            ,af
              terth
                  esec
                     hang
                        estoth
                             eadm
                                ini
                                  str
                                    at
                                     ivea
                                        lgo
                                          ri
                                           thma
                                              ndo
                                                the
                                                  rjoba
                                                      ids

w
ereimp
     lem
       ent
         ed,on M
               arc
                 h1,2019
                       ,ana
                          nnoun
                              cem
                                enttor
                                     evi
                                       ewe
                                         rss
                                           ta
                                            tedth
                                                atth
                                                   eseupd
                                                        ate
                                                          sto

th
 eAdm
    ini
      str
        at
         iveA
            lgo
              ri
               thma
                  ndH
                    eal
                      thP
                        lanG
                           uid
                             ewe
                               re“m
                                  ino
                                    rupd
                                       ate
                                         stol
                                            ang
                                              uag
                                                eth
                                                  atdon
                                                      ’t

a
ffe
  cta
    lgo
      ri
       thm
         .”

    D
    .     ev
           iCo
             re’
               sFraudu
                     len
                       tSchemeCausedth
                                     eSubm
                                         iss
                                           iono
                                              fFa
                                                lseC
                                                   laim
                                                      s
          andLos
               stotheF
                     edera
                         lTre
                            asu
                              r y

    105
      . O
        nceac
            aseh
               asb
                 eena
                    ppr
                      ove
                        dbye
                           viCo
                              re,th
                                  ememb
                                      err
                                        ece
                                          ivesth
                                               eou
                                                 tpa
                                                   tie
                                                     nto
                                                       r

hom
  ehe
    al
     ths
       erv
         icea
            tth
              efa
                ci
                 li
                  ty,th
                      efa
                        ci
                         li
                          tysubm
                               itsth
                                   ebi
                                     lltoth
                                          epay
                                             or,a
                                                ndth
                                                   epay
                                                      orp
                                                        aysf
                                                           or

th
 ese
   rvi
     ce.I
        nth
          eca
            seo
              fMe
                dic
                  areA
                     dva
                       ntag
                          e,th
                             eGov
                                ernm
                                   entu
                                      lt
                                       ima
                                         te
                                          lyp
                                            aysf
                                               orth
                                                  ese
                                                    rvi
                                                      ce.

    106
      . A
        cco
          rding
              ly, th
                   eva
                     stm
                       ajo
                         ri
                          tyo
                            fse
                              rvi
                                cesth
                                    atr
                                      esu
                                        lte
                                          dfr
                                            ome
                                              viCo
                                                 re’
                                                   ssc
                                                     hem
                                                       e

w
erea
   ppr
     ove
       dfo
         rpaym
             ent
               ,pe
                 rfo
                   rme
                     d,a
                       ndr
                         eimbu
                             rse
                               d,d
                                 esp
                                   iteth
                                       efa
                                         ctth
                                            atnon
                                                eofth
                                                    eau
                                                      to-

a
ppr
  ove
    dca
      sesh
         adb
           eenp
              rop
                erlyqu
                     ali
                       fie
                         dasm
                            edi
                              cal
                                lyr
                                  eason
                                      abl
                                        eandn
                                            ece
                                              ssa
                                                ry,a
                                                   sisr
                                                      equ
                                                        ire
                                                          d

f
org
  ove
    rnm
      entr
         eimbu
             rsem
                ent
                  .

    107
      . A
        sar
          esu
            lto
              fev
                iCo
                  re’
                    ssc
                      hem
                        e,CMSp
                             aid MCO
                                   sand
                                      the
                                        irsub
                                            con
                                              tra
                                                cto
                                                  r,ev
                                                     iCo
                                                       re,

m
il
 lion
    sofdo
        lla
          rstop
              erf
                ormp
                   rio
                     rau
                       tho
                         riz
                           ationr
                                evi
                                  ewsw
                                     hic
                                       hei
                                         the
                                           rnev
                                              erh
                                                app
                                                  ene
                                                    dorw
                                                       ere

und
  ert
    ake
      ninasub
            -st
              and
                ard
                  ,wo
                    rth
                      les
                        sfa
                          shion
                              .




                                  -22-
      Case 1:19-cv-02501-VM Document 7 Filed 06/10/20 Page 26 of 31




    108
      . Byv
          ir
           tueo
              fth
                efa
                  lseo
                     rfr
                       audu
                          len
                            tcl
                              aim
                                sfo
                                  rpaym
                                      entf
                                         orw
                                           orth
                                              les
                                                sse
                                                  rvi
                                                    cesth
                                                        at

D
efe
  nda
    nt know
          ing
            lysubm
                 it
                  tedo
                     rca
                       use
                         dtob
                            epr
                              ese
                                nte
                                  dtoth
                                      eGov
                                         ernm
                                            ent
                                              ,th
                                                eUn
                                                  ite
                                                    dSt
                                                      ate
                                                        s

h
assu
   ffe
     reda
        ctu
          ald
            ama
              gesa
                 nda
                   ree
                     nti
                       tle
                         dtor
                            ecov
                               ert
                                 reb
                                   led
                                     amag
                                        esp
                                          lusac
                                              ivi
                                                l mon
                                                    eta
                                                      ry

p
ena
  ltyf
     ore
       achf
          als
            ecl
              aim
                .

    109
      . A
        sar
          esu
            lto
              fev
                iCo
                  re’
                    sfr
                      audu
                         len
                           tcondu
                                ct
                                 ,CMSh
                                     asb
                                       eenp
                                          ayinga
                                               ndcon
                                                   tinu
                                                      es

top
  aym
    il
     lion
        sofdo
            lla
              rsa
                nnu
                  al
                   lyf
                     orw
                       orth
                          les
                            sme
                              dic
                                alr
                                  evi
                                    ews
                                      erv
                                        ice
                                          swh
                                            ichw
                                               erea
                                                  nda
                                                    reno
                                                       t

m
edi
  cal
    ly a
       ppr
         opr
           iat
             e.A
               tth
                 eve
                   ryl
                     eas
                       t,D
                         efe
                           nda
                             nte
                               viCo
                                  reshou
                                       ld b
                                          edi
                                            sgo
                                              rge
                                                dofth
                                                    e

G
ove
  rnm
    entp
       aym
         ent
           sith
              asf
                raudu
                    len
                      tlyr
                         ece
                           ive
                             dth
                               roug
                                  hit
                                    ssub
                                       -con
                                          tra
                                            ctsw
                                               ith MCO
                                                     s.


                             COUNTI
        V
        iolat
            ionoftheFede
                       ralFa
                           lseCla
                                imsAct
                                     ,31U .S
                                           .C.§3729
                                                  (a)
                                                    (1)
                                                      (A)
           Un
            itedSta
                  tesofAmer
                          icaexre
                                l.Cha
                                    lleng
                                        erLLCv s
                                               .e v
                                                  iCore

    110
      . R
        ela
          tor
            inc
              orpo
                 rat
                   esh
                     ere
                       inbyr
                           efe
                             ren
                               cee
                                 acha
                                    nde
                                      verya
                                          lleg
                                             at
                                              iono
                                                 fth
                                                   epr
                                                     ece
                                                       ding

p
arag
   raph
      softh
          isF
            ir
             stAm
                end
                  edComp
                       la
                        inta
                           sthoug
                                hfu
                                  llys
                                     etf
                                       orthh
                                           ere
                                             in.

    111
      . A
        sar
          esu
            lto
              fth
                efo
                  reg
                    oingc
                        ondu
                           ct
                            ,ev
                              iCo
                                reknow
                                     ing
                                       lyp
                                         res
                                           ent
                                             ed,o
                                                rca
                                                  use
                                                    dtob
                                                       e

p
res
  ent
    ed,f
       als
         eorf
            raudu
                len
                  tcl
                    aim
                      sfo
                        rpaym
                            ent
                              ,inv
                                 iol
                                   ationo
                                        f31U
                                           .S.C
                                              .§3729
                                                   (a)
                                                     (1)
                                                       (A)
                                                         .

    112
      . T
        hec
          la
           imsr
              ele
                van
                  ttoth
                      is Coun
                            tin
                              clud
                                 eal
                                   lcl
                                     aim
                                       sfo
                                         rpaym
                                             entsubm
                                                   it
                                                    tedby

MCO
  s toCMS f
          orth
             eabov
                 e-r
                   efe
                     ren
                       cedp
                          rio
                            rau
                              tho
                                riz
                                  ations
                                       erv
                                         ice
                                           sth
                                             ate
                                               viCo
                                                  ree
                                                    ith
                                                      ern
                                                        eve
                                                          r

r
end
  ere
    d,o
      rpe
        rfo
          rme
            dina w
                 orth
                    les
                      sfa
                        shion
                            ,wh
                              ichw
                                 erec
                                    aus
                                      edt
                                        obesubm
                                              it
                                               tedbyv
                                                    ir
                                                     tueo
                                                        f

e
viCo
   re’
     ssc
       hem
         edi
           rec
             tlytoCMS.

    113
      . D
        efe
          nda
            nte
              viCo
                 rec
                   aus
                     edth
                        esubm
                            iss
                              iono
                                 fsu
                                   chf
                                     als
                                       ecl
                                         aim
                                           sfo
                                             rpaym
                                                 entth
                                                     roug
                                                        h

th
 eirc
    lie
      ntMCO
          s,in
             clud
                ingW
                   ellC
                      are,know
                             ingth
                                 attho
                                     sep
                                       riv
                                         atee
                                            nti
                                              tie
                                                swe
                                                  reag
                                                     ent
                                                       sfo
                                                         rCMS,

a
ndknow
     ingth
         ate
           viCo
              re’
                sau
                  to-
                    app
                      rov
                        alp
                          rio
                            rau
                              tho
                                riz
                                  ationsy
                                        stemv
                                            iol
                                              ate
                                                dak
                                                  eya
                                                    udi
                                                      tfun
                                                         ction

th
 ath
   adb
     eend
        eleg
           ate
             dfr
               om CMSto MCO
                          sandt
                              hensub
                                   -con
                                      tra
                                        cte
                                          dtoe
                                             viCo
                                                re.




                                  -23-
      Case 1:19-cv-02501-VM Document 7 Filed 06/10/20 Page 27 of 31




    114
      . A
        llsu
           chc
             la
              imsf
                 orp
                   aym
                     ent
                       tha
                         tev
                           iCor
                              eca
                                use
                                  dtob
                                     esubm
                                         it
                                          tedw
                                             eref
                                                als
                                                  ebe
                                                    cau
                                                      se

th
 eyw
   eref
      orw
        orth
           les
             spr
               iora
                  utho
                     riz
                       ations
                            erv
                              ice
                                sth
                                  atw
                                    ereno
                                        tpr
                                          ope
                                            rlyund
                                                 ert
                                                   ake
                                                     npe
                                                       rth
                                                         ecl
                                                           ear

t
erm
  softh
      econ
         tra
           ctb
             etw
               eenCMSa
                     ndth
                        ecl
                          ien
                            t MCO
                                s.

    115
      . e
        viCo
           reh
             adknow
                  ledg
                     eof
                       thef
                          als
                            ity(
                               asd
                                 efin
                                    edby
                                       theF
                                          als
                                            eCl
                                              aim
                                                sAc
                                                  t,31U
                                                      .S.C
                                                         .

§3729
    (b)
      (1)
        (A)
          )ofth
              eMCO
                 scl
                   aim
                     s’f
                       orp
                         aym
                           enttoth
                                 eGov
                                    ernm
                                       entb
                                          eca
                                            use
                                              ,ini
                                                 tsr
                                                   olea
                                                      s

u
ti
 liz
   at
    ionr
       evi
         ew m
            anag
               erf
                 ori
                   tsin
                      sur
                        erc
                          lie
                            ntsi
                               tha
                                 dac
                                   tua
                                     landc
                                         ons
                                           tru
                                             ctiv
                                                eknow
                                                    ledg
                                                       eofth
                                                           e

w
orth
   les
     sse
       rvi
         cesi
            twa
              sre
                nde
                  ringa
                      sar
                        esu
                          lto
                            fit
                              sau
                                to-
                                  app
                                    rov
                                      alp
                                        roc
                                          ess
                                            ,andb
                                                eca
                                                  use
                                                    ,as

u
ti
 liz
   at
    ionr
       evi
         ew m
            ana
              gerf
                 ori
                   tsin
                      sur
                        erc
                          lie
                            nts
                              ,ev
                                iCo
                                  rew
                                    asob
                                       lig
                                         ate
                                           dbyc
                                              ont
                                                rac
                                                  tasw
                                                     el
                                                      las

und
  erf
    ede
      ralr
         egu
           la
            tion
               stound
                    ert
                      akeap
                          rop
                            erm
                              edi
                                calr
                                   evi
                                     ewo
                                       fea
                                         chc
                                           aseb
                                              efo
                                                rei
                                                  t.

    116
      . A
        sar
          esu
            lto
              fev
                iCo
                  re’
                    sac
                      tion
                         sass
                            etf
                              ortha
                                  bov
                                    ein
                                      thi
                                        sFi
                                          rstAm
                                              end
                                                edComp
                                                     la
                                                      int
                                                        ,

th
 eUn
   ite
     dSt
       ate
         sofAm
             eri
               cah
                 asb
                   een
                     ,andc
                         ont
                           inu
                             estob
                                 e,s
                                   eve
                                     relyd
                                         amag
                                            ed.


                            COUNTII
         Vio
           lat
             ionofFede
                     ralFal
                          seCla
                              imsA
                                 ct,31U.S
                                        .C.§3729
                                               (a)
                                                 (1)
                                                   (B)
         Uni
           tedSta
                teso
                   fAm er
                        icaexre
                              l.SWChal
                                     leng
                                        erLLCv s
                                               .eviCor
                                                     e

    117
      . R
        ela
          tor
            inc
              orpo
                 rat
                   esh
                     ere
                       inbyr
                           efe
                             ren
                               cee
                                 acha
                                    nde
                                      verya
                                          lleg
                                             at
                                              iono
                                                 fth
                                                   epr
                                                     ece
                                                       ding

p
arag
   raph
      softh
          isF
            ir
             stAm
                end
                  edComp
                       la
                        inta
                           sthoug
                                hfu
                                  llys
                                     etf
                                       orthh
                                           ere
                                             in.

    118
      . A
        sar
          esul
             tofth
                 efo
                   reg
                     oingc
                         ondu
                            ct
                             ,ev
                               iCo
                                 reknow
                                      ing
                                        lym
                                          ade
                                            ,us
                                              ed,o
                                                 rcau
                                                    sedto

b
ema
  deo
    rus
      ed,f
         als
           eorf
              raudu
                  len
                    tre
                      cor
                        dso
                          rst
                            atem
                               ent
                                 sma
                                   ter
                                     ia
                                      ltoth
                                          epaym
                                              ento
                                                 ffa
                                                   lseo
                                                      r

f
raudu
    len
      tcl
        aim
          s,inv
              iol
                at
                 iono
                    f31U
                       .S.C
                          .§3729
                               (a)
                                 (1)
                                   (B)
                                     .

    119
      . T
        hec
          la
           imsr
              ele
                van
                  ttoth
                      is Coun
                            tin
                              clud
                                 eal
                                   lcl
                                     aim
                                       sfo
                                         rpaym
                                             entsubm
                                                   it
                                                    tedby

MCO
  sto CMSf
         orth
            eabov
                e-r
                  efe
                    ren
                      cedp
                         rio
                           rau
                             tho
                               riz
                                 ations
                                      erv
                                        ice
                                          sth
                                            ate
                                              viCo
                                                 ree
                                                   ith
                                                     ern
                                                       eve
                                                         r

r
end
  ere
    d,o
      rpe
        rfo
          rme
            dina w
                 orth
                    les
                      sfa
                        shion
                            ,wh
                              ichw
                                 erec
                                    aus
                                      edtob
                                          esubm
                                              it
                                               tedbyv
                                                    ir
                                                     tueo
                                                        f

e
viCo
   re’
     ssc
       hem
         edi
           rec
             tlytoCMS.




                                  -24-
     Case 1:19-cv-02501-VM Document 7 Filed 06/10/20 Page 28 of 31




    120
      . T
        hef
          als
            eorf
               raudu
                   len
                     tre
                       cor
                         dso
                           rst
                             atem
                                ent
                                  sund
                                     erly
                                        ingth
                                            efa
                                              lsec
                                                 la
                                                  imsr
                                                     ele
                                                       van
                                                         t

toth
   is Coun
         tin
           clud
              eal
                lfa
                  lseo
                     rfr
                       audu
                          len
                            tre
                              cor
                                dso
                                  rst
                                    atem
                                       ent
                                         sreg
                                            ard
                                              inge
                                                 viCo
                                                    re’
                                                      spr
                                                        ior

a
utho
   riz
     ationa
          ppr
            ova
              lpr
                oce
                  ssm
                    adeby e
                          viCo
                             reto i
                                  tsc
                                    lie
                                      ntMCO
                                          s,in
                                             clud
                                                ingW
                                                   ellC
                                                      are,a
                                                          nd

a
dop
  tedbyth
        e MCO
            sinc
               ommun
                   ica
                     tion
                        swi
                          thth
                             eGov
                                ernm
                                   entinc
                                        arry
                                           ingou
                                               tth
                                                 esc
                                                   hem
                                                     e.

    121
      . e
        viCo
           rem
             adef
                als
                  eorf
                     raudu
                         len
                           tre
                             cor
                               dso
                                 rst
                                   atem
                                      ent
                                        sund
                                           erly
                                              ingth
                                                  efa
                                                    lsecl
                                                        aim
                                                          s

toi
  tsc
    lie
      ntMCO
          s,in
             clud
                ingW
                   ellC
                      are,know
                             ingth
                                 atth
                                    eau
                                      to-
                                        app
                                          rov
                                            alp
                                              roc
                                                essv
                                                   iol
                                                     ate
                                                       dfe
                                                         der
                                                           al

l
aws
  ,th
    ati
      tsc
        lie
          ntMCO
              swe
                rep
                  riv
                    atee
                       nti
                         tie
                           sac
                             tinga
                                 sag
                                   ent
                                     sfo
                                       rth
                                         efe
                                           der
                                             ala
                                               nd/o
                                                  rst
                                                    ate

g
ove
  rnm
    ent
      s,a
        ndth
           atth
              ewo
                rth
                  les
                    sse
                      rvi
                        cesr
                           end
                             ere
                               dasa r
                                    esu
                                      lto
                                        fth
                                          eau
                                            to-
                                              app
                                                rov
                                                  alp
                                                    roc
                                                      ess

w
ouldb
    ema
      ter
        ia
         ltoth
             epaym
                 entd
                    eci
                      sion o
                           fth
                             eGov
                                ernm
                                   entinr
                                        ega
                                          rdsto w
                                                heth
                                                   eri
                                                     twou
                                                        ld

c
ont
  inu
    etoc
       ont
         rac
           twi
             tha
               ndp
                 ayi
                   tsMCO
                       s.

    122
      . A
        llsu
           chr
             esu
               lt
                ingc
                   la
                    imsf
                       orp
                         aym
                           entth
                               ate
                                 viCor
                                     eca
                                       use
                                         dtob
                                            esubm
                                                it
                                                 tedbyi
                                                      ts

c
lie
  nt-
    MCO
      swe
        ref
          als
            ebe
              cau
                see
                  viCo
                     re’
                       spr
                         iora
                            utho
                               riz
                                 ationp
                                      roc
                                        esst
                                           hatin
                                               cor
                                                 por
                                                   ate
                                                     dau
                                                       to-

a
ppr
  ovea
     ndCo
        reP
          ath A
              Isc
                hem
                  esr
                    end
                      ere
                        dev
                          iCo
                            re’
                              spr
                                iora
                                   utho
                                      riz
                                        ations
                                             erv
                                               ice
                                                 s,a
                                                   ndthu
                                                       sth
                                                         e

s
erv
  ice
    sofi
       tsc
         lie
           nt MCO
                s,w
                  orth
                     les
                       ssu
                         chth
                            atth
                               eGov
                                  ernm
                                     entw
                                        ouldno
                                             tha
                                               veo
                                                 the
                                                   rwi
                                                     sep
                                                       aid

f
orsu
   chf
     raudu
         len
           tac
             tiv
               ity
                 .

    123
      . e
        viCo
           reh
             ad know
                   ledg
                      e(a
                        sde
                          fin
                            ed byth
                                  eFa
                                    lseC
                                       laim
                                          sAc
                                            t, 31 U
                                                  .S.C
                                                     .

§3729
    (b)
      (1)
        (A)
          )of
            thef
               als
                 ityo
                    fit
                      scl
                        ien
                          t MCO
                              s’c
                                la
                                 imsf
                                    orp
                                      aym
                                        entto
                                            theG
                                               ove
                                                 rnm
                                                   entb
                                                      eca
                                                        use
                                                          ,

ini
  tsr
    olea
       sut
         il
          iza
            tionr
                evi
                  ew m
                     anag
                        erf
                          ori
                            tsin
                               sur
                                 erc
                                   lie
                                     nts
                                       ,ith
                                          ada
                                            ctu
                                              ala
                                                ndc
                                                  ons
                                                    tru
                                                      ct
                                                       ive

know
   ledg
      eofth
          efr
            audu
               len
                 tpr
                   iora
                      utho
                         riz
                           ationp
                                rac
                                  tic
                                    esth
                                       ate
                                         viCo
                                            reh
                                              ada
                                                dop
                                                  ted,a
                                                      ndb
                                                        eca
                                                          use

a
sut
  il
   iza
     tionr
         evi
           ew m
              ana
                gerf
                   ori
                     tsin
                        sur
                          erc
                            lie
                              nts
                                ,ev
                                  iCo
                                    rew
                                      asob
                                         lig
                                           ate
                                             dbyc
                                                ont
                                                  rac
                                                    tasw
                                                       el
                                                        las

und
  erf
    ede
      ralr
         egu
           lat
             ion
               stoe
                  nsu
                    resu
                       chp
                         rio
                           rau
                             tho
                               riz
                                 ations
                                      erv
                                        ice
                                          swe
                                            rep
                                              erf
                                                orm
                                                  edinac
                                                       orr
                                                         ect

a
ndm
  edi
    cal
      lya
        ppr
          opr
            ia
             tef
               ash
                 ion
                   .




                                 -25-
      Case 1:19-cv-02501-VM Document 7 Filed 06/10/20 Page 29 of 31




    124
      . T
        heU
          nit
            edS
              tat
                eso
                  fAm
                    eri
                      ca,un
                          awa
                            reo
                              fth
                                efa
                                  ls
                                   ityo
                                      fth
                                        ere
                                          cor
                                            dso
                                              rst
                                                atem
                                                   ent
                                                     s

und
  erly
     ing
       thef
          als
            ecl
              aim
                sca
                  use
                    dtob
                       ema
                         debye
                             viCo
                                re,a
                                   ndinr
                                       el
                                        ian
                                          ceonth
                                               eac
                                                 cur
                                                   acyo
                                                      fth
                                                        ese

r
eco
  rdso
     rst
       atem
          ent
            sund
               erly
                  ing
                    thef
                       als
                         ecl
                           aim
                             s,p
                               aidi
                                  ts MCO
                                       sfo
                                         rev
                                           iCo
                                             re’
                                               swo
                                                 rth
                                                   les
                                                     sse
                                                       rvi
                                                         ces.


                            COUNTIII
         Vio
           lat
             ionofFede
                     ralFa
                         lseCla
                              imsA
                                 ct,31U.S
                                        .C.§3729
                                               (a)
                                                 (1)
                                                   (G)
         Uni
           tedSta
                tesofAmer
                        icaexre
                              l.SWChal
                                     leng
                                        erLLCv s
                                               .eviCor
                                                     e

    125
      . R
        ela
          torin
              cor
                por
                  ate
                    she
                      reinbyr
                            efe
                              ren
                                cee
                                  acha
                                     nde
                                       verya
                                           lleg
                                              at
                                               iono
                                                  fth
                                                    e

p
rec
  edingp
       arag
          raph
             softh
                 isF
                   ir
                    stAm
                       end
                         ed Comp
                               la
                                inta
                                   sthoug
                                        hfu
                                          llys
                                             etfo
                                                rthh
                                                   ere
                                                     in.

    126
      . Byv
          ir
           tueo
              fth
                eac
                  tsa
                    lleg
                       edh
                         ere
                           in,e
                              viCo
                                 reknow
                                      ing
                                        lym
                                          ade
                                            ,us
                                              edo
                                                rca
                                                  usedtob
                                                        e

m
adeo
   rus
     edf
       als
         ere
           cor
             dso
               rfa
                 lses
                    ta
                     tem
                       ent
                         sth
                           ata
                             rem
                               ate
                                 ria
                                   ltoa
                                      nob
                                        lig
                                          at
                                           iontop
                                                ay,t
                                                   ran
                                                     smi
                                                       tor

r
etu
  rnmon
      eytoth
           eGov
              ernm
                 ent
                   .

    127
      . A
        sar
          esu
            lto
              fev
                iCo
                  re’
                    sac
                      ts
                       ,th
                         eUn
                           ite
                             dSt
                               ate
                                 sha
                                   sbe
                                     end
                                       amag
                                          ed,a
                                             ndc
                                               ont
                                                 inu
                                                   esto

b
edam
   age
     d,inasub
            sta
              nti
                alamoun
                      ttob
                         ede
                           term
                              ine
                                datt
                                   ria
                                     l,a
                                       ndth
                                          eUn
                                            it
                                             edS
                                               tat
                                                 esi
                                                   sen
                                                     ti
                                                      tle
                                                        dto

a
tle
  ast$11
       ,665a
           ndupto$23
                   ,331f
                       ore
                         acha
                            ndev
                               eryv
                                  iol
                                    ationo
                                         f31U
                                            .S.C
                                               .§3729a
                                                     ri
                                                      singf
                                                          rom

e
viCo
   re’
     sun
       law
         fulc
            ondu
               cta
                 sde
                   scr
                     ibe
                       dhe
                         rein
                            .




                                  -26-
        Case 1:19-cv-02501-VM Document 7 Filed 06/10/20 Page 30 of 31




                               PRAYERFORREL
                                          IEF

     WHEREFORE,R
               ela
                 tor
                   spr
                     ayth
                        atjudgm
                              entb
                                 een
                                   ter
                                     edag
                                        ain
                                          stD
                                            efe
                                              ndan
                                                 t,o
                                                   rde
                                                     ringa
                                                         s

f
ollow
    s:

     A
     .      T
            hatD
               efe
                 nda
                   ntc
                     eas
                       eandd
                           esi
                             stf
                               romv
                                  iol
                                    ating31U
                                           .S.C
                                              .§3729
                                                   ,ets
                                                      eq.
                                                        ;

     B
     .      T
            hatc
               ivi
                 lpe
                   nal
                     tie
                       sofno
                           tle
                             ssth
                                an$11
                                    ,665a
                                        ndupto$
                                              23,331p
                                                    erc
                                                      laima
                                                          s

p
rov
  ide
    dby31U
         .S.C
            .§3729
                 (a)a
                    nda
                      dju
                        ste
                          dfo
                            rin
                              fla
                                tionb
                                    eimpo
                                        sedf
                                           ore
                                             acha
                                                nde
                                                  veryf
                                                      als
                                                        eor

f
raudu
    len
      tcl
        aimth
            atD
              efe
                nda
                  ntc
                    aus
                      edtob
                          esubm
                              it
                               ted
                                 toth
                                    eUn
                                      ite
                                        dSt
                                          ate
                                            sand
                                               /or
                                                 itsg
                                                    ran
                                                      tee
                                                        s,f
                                                          or

e
achf
   als
     ere
       cor
         dors
            ta
             tem
               entD
                  efe
                    nda
                      ntm
                        ade
                          ,us
                            ed,o
                               rca
                                 use
                                   dtob
                                      ema
                                        deo
                                          rus
                                            edth
                                               atw
                                                 as

m
ate
  ria
    ltoaf
        als
          eorf
             raudu
                 len
                   tcl
                     aim
                       , th
                          atth
                             reet
                                ime
                                  sth
                                    eamoun
                                         tofd
                                            ama
                                              gesth
                                                  eUn
                                                    ite
                                                      dSt
                                                        ate
                                                          s

su
 sta
   ine
     dbe
       cau
         seo
           fDe
             fend
                ant
                  s’a
                    ction
                        sal
                          sob
                            eimpo
                                sed
                                  ;

     C
     .      T
            hatD
               efe
                 nda
                   ntb
                     een
                       join
                          edf
                            romc
                               onc
                                 eal
                                   ing
                                     ,remov
                                          ing
                                            ,en
                                              cumb
                                                 ering
                                                     ,ord
                                                        ispo
                                                           sing

o
fas
  set
    swh
      ichm
         ayb
           ere
             qui
               redtop
                    ayth
                       eciv
                          il mon
                               eta
                                 ryp
                                   ena
                                     lt
                                      iesimpo
                                            sedbyth
                                                  eCou
                                                     rt
                                                      ;

     D
     .      T
            hatD
               efe
                 nda
                   ntd
                     isg
                       org
                         eal
                           lsum
                              sby w
                                  hic
                                    hith
                                       asb
                                         eene
                                            nri
                                              che
                                                dun
                                                  jus
                                                    tlybyi
                                                         ts

w
rong
   fulc
      ondu
         ct
          ;

     E
     .      T
            hatR
               ela
                 torsb
                     eaw
                       ard
                         edth
                            ema
                              ximumamoun
                                       tal
                                         low
                                           edpu
                                              rsu
                                                antto31 U
                                                        .S.C
                                                           .

§3730
    (d)a
       nd§3730
             (h)
               ;

     F
     .      T
            hatR
               ela
                 torsb
                     eaw
                       ard
                         eda
                           llc
                             ost
                               s,in
                                  clud
                                     ingbu
                                         tno
                                           tlim
                                              ite
                                                dto
                                                  ,cou
                                                     rtc
                                                       ost
                                                         s,e
                                                           xpe
                                                             rt

f
eesa
   nda
     lla
       tto
         rneyf
             ees
               ,co
                 stsa
                    nde
                      xpe
                        nse
                          sin
                            cur
                              redbyR
                                   ela
                                     to
                                      rsinth
                                           epr
                                             ose
                                               cut
                                                 iono
                                                    fth
                                                      issu
                                                         it
                                                          ;

a
nd

     G
     .      T
            hatR
               ela
                 torsb
                     egr
                       ant
                         edsu
                            cho
                              the
                                randf
                                    urth
                                       err
                                         eli
                                           efa
                                             sth
                                               eCou
                                                  rtd
                                                    eem
                                                      sju
                                                        sta
                                                          nd

p
rop
  er.




                                    -27-
Case 1:19-cv-02501-VM Document 7 Filed 06/10/20 Page 31 of 31
